Exhibit 10.1

 

 

 

 

--------------------------------------------------------------------------------

FRESHREALM, LLC

--------------------------------------------------------------------------------

 

SIXTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

Effective as of April 18, 2017

 

THE MEMBERSHIP INTERESTS OF FRESHREALM, LLC, AND THE UNITS THEREOF REPRESENTED
BY THIS LIMITED LIABILITY COMPANY AGREEMENT, HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS AND/OR UNITS MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH
THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

ARTICLE I         DEFINITIONS


2

 

 

 

ARTICLE II        ORGANIZATIONAL MATTERS


11

 

 

 

2.1     Formation of Company


11

 

 

 

2.2     Limited Liability Company Agreement


11

 

 

 

2.3     Name


11

 

 

 

2.4     Purpose


11

 

 

 

2.5     Principal Office


11

 

 

 

2.6     Registered Office


11

 

 

 

2.7     Term


12

 

 

 

2.8     No State-Law Partnership


12

 

 

 

ARTICLE III       UNITS


12

 

 

 

3.1     Units Generally


12

 

 

 

3.2     Authorization and Issuance of Units


13

 

 

 

3.3     Units Issued to Initial Service Providers


13

 

 

 

3.4     Authorization to Issue Profits Interest Units


14

 

 

 

3.5     Issuance of Additional Units and Interests


15

 

 

 

3.6     Purchase of Units


15

 

 

 

ARTICLE IV       MEMBERS


15

 

 

 

4.1     Substituted Members


15

 

 

 

4.2     Additional Members


16

 

 

 

4.3     Representations and Warranties of Members


16

 

 

 

4.4     Limitation of Liability


17

 

 

 

4.5     Lack of Authority


17

 





i

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (cont.)

 

 

 

 

 

 

Page

 

 

 

4.6     Members’ Right to Act


17

 

 

 

4.7     No Right of Partition


18

 

 

 

4.8     Indemnification


18

 

 

 

ARTICLE V        CAPITAL CONTRIBUTIONS


19

 

 

 

5.1     Initial Cash Capital Contributions


19

 

 

 

5.2     Additional Capital Contributions


19

 

 

 

5.3     Capital Accounts


20

 

 

 

5.4     Negative Capital Accounts


20

 

 

 

5.5     No Withdrawal


20

 

 

 

5.6     Loans from Members


20

 

 

 

5.7     Distributions In-Kind


21

 

 

 

5.8     Transfer of Units


21

 

 

 

ARTICLE VI       DISTRIBUTIONS AND ALLOCATIONS


21

 

 

 

6.1     Distributions


21

 

 

 

6.2     Tax Withholding


22

 

 

 

6.3     Allocations of Net Income and Net Loss


23

 

 

 

6.4     Special Allocations


24

 

 

 

6.5     Tax Allocations


25

 

 

 

6.6     Offsetting Allocations


26

 

 

 

6.7     Transfer of Units


26

 

 

 

6.8     Indemnification and Reimbursement for Payments on Behalf of a Member


26

 

 

 

6.9     Allocations for Partial Fiscal Years


27

 





ii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (cont.)

 

 

 

 

 

 

Page

 

 

 

ARTICLE VII        MANAGEMENT


27

 

 

 

7.1     Board of Directors


27

 

 

 

7.2     Delegation of Authority


29

 

 

 

7.3     Chief Executive Officer


29

 

 

 

7.4     Other Officers, Employees and Consultants


29

 

 

 

7.5     Limitation of Liability


29

 

 

 

ARTICLE VIII       BOOKS, RECORDS, ACCOUNTING AND REPORTS


30

 

 

 

8.1     Records and Accounting


30

 

 

 

8.2     Fiscal Year


30

 

 

 

8.3     Reports


30

 

 

 

ARTICLE IX        COVENANTS


31

 

 

 

9.1     Confidentiality


31

 

 

 

9.2     Non-compete


32

 

 

 

9.3     Inventions


33

 

 

 

9.4     Other Business Activities


33

 

 

 

9.5     Violations


34

 

 

 

ARTICLE X         TAX MATTERS


34

 

 

 

10.1     Preparation of Tax Returns


34

 

 

 

10.2     Tax Elections


34

 

 

 

10.3     Tax Controversies


34

 





iii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS (cont.)

 

 

 

 

 

 

Page

 

 

 

ARTICLE XI         TRANSFER OF UNITS


36

 

 

 

11.1     Transfers by Members


36

 

 

 

11.2     Right of First Refusal


36

 

 

 

11.3     Approved Sale


39

 

 

 

11.4     Void Transfers


42

 

 

 

11.5     Additional Restrictions on Transfer


42

 

 

 

11.6     Legend


42

 

 

 

11.7     Transfer Fees and Expenses


42

 

 

 

ARTICLE XII        WITHDRAWAL AND RESIGNATION OF MEMBERS


43

 

 

 

12.1     Withdrawal and Resignation of Member


43

 

 

 

ARTICLE XIII        DISSOLUTION AND LIQUIDATION


43

 

 

 

13.1     Dissolution


43

 

 

 

13.2     Liquidation and Termination


43

 

 

 

13.3     Cancellation of Certificate


44

 

 

 

13.4     Reasonable Time for Winding Up


44

 

 

 

13.5     Return of Capital


44

 

 

 

ARTICLE XIV       GENERAL PROVISIONS


44

 

 

 

14.1     Power of Attorney


44

 

 

 

14.2     Amendments


45

 

 

 

14.3     Title to Company Assets


45

 

 

 

14.4     Remedies


45

 

 

 

14.5     Successors and Assigns


46

 

 

 

14.6     Severability


46

 

 

 

14.7     Execution


46

 





iv

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS (cont.)

 

 

 

 

 

 

Page

 

 

 

14.8     Descriptive Headings


46

 

 

 

14.9     Applicable Law


46

 

 

 

14.10   Addresses and Notices


46

 

 

 

14.11   Creditors


47

 

 

 

14.12   Waiver


47

 

 

 

14.13   Further Action


47

 

 

 

14.14   Offset


47

 

 

 

14.15   Entire Agreement


47

 

 

 

14.16   Delivery by Facsimile or E-Mail


47

 

 

 

14.17   Dispute Resolution


48

 

 

 

14.18   Survival


48

 

 

 

14.19   Expenses


48

 

 

 

14.20   Effective Date


48

 

 

 

14.21   Acknowledgements


48

 

 

 



v

--------------------------------------------------------------------------------

 



FRESHREALM, LLC

 

SIXTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

This Sixth Amended and Restated Limited Liability Company Agreement (as it may
subsequently be amended from time to time in accordance with the terms hereof,
this “Agreement,” unless as to any provision it is otherwise specified) is
entered into effective as of April 18, 2017 (the “Effective Date”), by and among
FreshRealm, LLC, a Delaware limited liability company (the “Company”), and the
Members (as defined herein) signatory hereto from time to time. This Agreement
governs the internal affairs of the Company and the authority of its Members.
All of the matters set forth in this Agreement are to be considered the
“internal affairs” of the Company. The Members, to the fullest extent possible,
waive the application of the laws of any jurisdiction other than Delaware.

 

RECITALS

 

WHEREAS, the Company and the Members entered into that certain Amended and
Restated Limited Liability Company Agreement of the Company, having an effective
date as of July 31, 2013, as amended by Amendment No. 1, dated as of October 30,
2013, and Amendment No. 2, dated as of March 1, 2014, as further amended by the
Second Amended and Restated Limited Liability Company Agreement dated as of
April 30, 2014, and as further amended by the Third Amended and Restated Limited
Liability Company Agreement dated as of July 31, 2014, as further amended by the
Fourth Amended and Restated Limited Liability Company Agreement, effective as of
November 1, 2014, and as further amended by the Fifth Amended and Restated
Limited Liability Company Agreement, effective as of August 1, 2016
(collectively, the “Original Agreement”); and

 

WHEREAS, in 2016 the Company completed an offering of 199,087 Units at a price
of approximately $35.16 per Units, for total gross proceeds of $7,000,000 (the
“2016 Offering”); and

 

WHEREAS, the Company is conducting an offering of up to 491,400 Units
(representing 18.368% of the total issued and outstanding Units immediately
after giving effect to such offering) at a price of $36.63 per Unit that is
expected to close on a rolling basis, with the first closing on April 18, 2017
and the last closing no later than June 30, 2017, to obtain additional funding
of up to $18,000,000 (the “2017 Offering”); and

 

WHEREAS, the net proceeds to the Company of the 2017 Offering will be used to
repay existing bridge loans in the aggregate principal amount of $2.0 million
and the balance for general working capital; and

 

WHEREAS, the Company and its Members in connection with the initial closing of
the 2017 Offering wish to amend in certain respects and restate in its entirety
the Original Agreement as set forth in this Agreement;

 

 



 

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in reliance on the foregoing recitals and for good and valuable
consideration, the Members hereby amend and restate the Original Agreement in
its entirety as follows:

 

ARTICLE I

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the following
meanings as well as any other meanings for capitalized terms that are set forth
elsewhere in this Agreement:

 

“2016 Increase” shall have the meaning set forth in Section 6.3(a) herein.

 

“2016 Investment” means the amount paid for Units purchased in the 2016
Offering.

 

“2016 Offering” has the meaning set forth in the above Recitals.

 

“2016 Option Investor” means a purchaser of Units in the 2016 Offering who made
the election to have Net Loss allocated in accordance with the last sentence of
Section 6.3(a).

 

“2017 Increase” shall have the meaning set forth in Section 6.3(b) herein.

 

“2017 Investment” means the amount paid for Units purchased in the 2017
Offering.

 

“2017 Offering” has the meaning set forth in the above Recitals.

 

“2017 Option Investor” means a purchaser of Units in the 2017 Offering who makes
the election in writing to the Company prior to or concurrent with the closing
of its subscription for such purchaser to have Net Loss allocated in accordance
with the last sentence of Section 6.3(b).

 

“Action” means any action, claim, complaint, petition, investigation, suit or
other proceeding, whether administrative, civil or criminal, in law or in
equity, or before any arbitrator or Governmental Entity.

 

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 4.2.

 

“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be:

 

(i)               reduced for any items described in Treasury Regulation Section
1.704- 1(b)(2)(ii)(d)(4), (5), and (6), and

 

(ii)              increased for any amount such Person is obligated to
contribute to the Company or is treated as being obligated to contribute to the
Company pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (relating
to partner liabilities to a partnership) or 1.704-2(g)(1) and 1.704-2(i)
(relating to minimum gain).





2

--------------------------------------------------------------------------------

 



 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.

 

“Agreement” has the meaning set forth in the above Recitals.

 

“Applicable ROFR Rightholders” has the meaning set forth in Section 11.2(a).
“Approved Sale” has the meaning set forth in Section 11.3(a).

 

“Award Agreement” has the meaning set forth in Section 3.4(a). “Board” has the
meaning set forth in Section 7.1(a).

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g).

 

“Business Opportunity” has the meaning set forth in Section 9.4. “Calavo” means
Calavo Growers, Inc., a California corporation. “Calavo Director” has the
meaning set forth in Section 7.1(b).

 

“Capital Account” means the capital account maintained for a Member pursuant to
Section 5.3.

 

“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Member contributes or is
deemed to have contributed to the Company with respect to any Unit pursuant to
Article V.

 

“Cause” means, in the context of a basis for termination of a Service Provider’s
employment with, or service as a non-employee to, the Company, “Cause” as
defined in any employment agreement or consulting agreement between the Service
Provider and the Company or, if there is no such agreement, the following:

 

(i)               The Service Provider breaches any obligation, duty or
agreement in any material respect under any employment-related or
consulting-related agreement with the Company, which breach is not cured or
corrected within ten days after written notice thereof from the Company; or

 

(ii)              The Service Provider violates any provision of this Agreement;
or

 

(iii)             The Service Provider commits any act of personal dishonesty,
undisclosed conflict of interest, fraud, or breach of trust involving the
Company or any of its customers or suppliers; or

 

(iv)             The Service Provider is convicted of, or pleads guilty or nolo
contendere with respect to, a felony under federal or applicable state law,
other than a traffic offense that does not involve serious bodily injury to a
third person; or





3

--------------------------------------------------------------------------------

 



 

(v)              The Service Provider is grossly negligent in the performance of
services to the Company, or otherwise engages in any act of willful misconduct;
or

 

(vi)             The Service Provider commits continued and repeated substantive
violations of specific written directions of the Board and/or the Person to whom
the Service Provider reports, which directions are consistent with the Service
Provider’s position and title, or continued and repeated substantive failure to
perform duties assigned by the Board and/or the Person to whom the Service
Provider reports; provided that no discharge shall be deemed for Cause under
this subsection unless the Service Provider first receives written notice from
the Company advising him of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform his duties,
and such violations or material failure continue after he shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or

 

(vii)            The Service Provider (A) obstructs or impedes, (B) endeavors to
influence, obstruct or impede, or (C) fails to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity, provided that the failure to waive attorney- client privilege relating
to communications with the Service Provider’s own attorney in connection with an
investigation shall not constitute “Cause.”

 

“Certificate” has the meaning set forth in Section 2.6.

 

“Certificated Units” has the meaning set forth in Section 11.6.

 

“Chief Executive Officer” has the meaning set forth in Section 7.3.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement. “Company Interest Rate” has the meaning set forth in Section 6.2(c).

 

“Company Option Period” has the meaning set forth in Section 11.2(d). “Company
ROFR Exercise Notice” has the meaning set forth in Section 11.2(d).

 

“Competitor” means, with respect to the Company, any Person engaged or proposing
to engage in any business related to the business of selling food shipped at
between 33 and 44 degrees Fahrenheit directly to consumers using overnight or
expedited delivery services such as FedEx, UPS, USPS, Uber, Instacart, Google
Shopping Express, Task Rabbit and similar delivery service providers.

 

“Confidential Information” has the meaning set forth in Section 9.1.

 

“Control” means, without limitation, the possession, directly or indirectly, of
the power to direct the management and policies of a Person whether through the
ownership of voting securities, by contract or otherwise, and each of the terms
“controlling” and “controlled by” has a correlative meaning.





4

--------------------------------------------------------------------------------

 



 

“Co-Packers” means Caito Foods Service, Inc., F&S Produce Company, Inc. and Cut
Fruit, LLC.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

 

“Director” means an individual designated as a member of the Board.

 

“Disability” means any sickness, physical or mental disability or other
condition which permanently and materially impairs a Service Provider’s ability
to perform his duties as a Service Provider to the Company.

 

“Distribution” means each distribution with respect to Units made by the Company
to a Member, whether in cash, property or Equity Securities of the Company and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that none of the following shall be a Distribution: (i) any redemption
by the Company of any Equity Securities of the Company in connection with the
termination of employment or service of an employee or consultant of the
Company, (ii) any recapitalization or exchange of Equity Securities of the
Company, and any subdivision (by split or otherwise) or any combination (by
reverse split or otherwise) of any outstanding Equity Securities, or (iii) any
reasonable fees, other remuneration or expense reimbursement paid to any Member
in such Member’s capacity as an employee, officer, consultant or other provider
of services to the Company (including payments pursuant to Section 14.19).

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Equity Securities” has the meaning set forth in Section 3.5.

 

“Fair Market Value” of any asset as of any date means the purchase price that a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s length transaction, as determined in good faith by the Board
based on such factors as the Board, in the exercise of its reasonable business
judgment, considers relevant.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Board and which is permitted or required by Code Section 706.

 

“Fiscal Quarter” means each calendar quarter ending January 31, April 30, July
31 and October 31, or such other quarterly accounting period that may be
established by the Board.

 

“Fiscal Year” has the meaning set forth in Section 8.2.

 

“Forfeiture Allocations” has the meaning set forth in Section 6.4(f). “Fresh
Benefit” has the meaning set forth in Section 9.4.

 

“GAAP” means U.S. generally accepted accounting principles.

 





5

--------------------------------------------------------------------------------

 



 

“Good Reason” means: (i) a material reduction in the scope of a Service
Provider’s duties or responsibilities, which reduction has (a) not been approved
for proper business purposes by the Board, and (b) is not remedied by the
Company within twenty days after notification to the Company containing a
reasonably detailed description of such reduction; (ii) the Company’s reduction
of the Service Provider’s annual base salary by more than thirty percent other
than in conjunction with a termination of his employment or service for Cause;
or (iii) the Company’s breach of any material obligation owed to the Service
Provider under any employment or consultant agreement with the Company, which
breach is not cured within twenty days after written notification to the
Company.

 

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

“Impermanence” means Impermanence, LLC, a Delaware limited liability company
formed by Peter Hajas, Michael R. Lippold, and other investors and members of
the Company’s management.

 

“Impermanence Interests” has the meaning set forth in Section 11.2(a).
“Incentive Plan” has the meaning set forth in Section 3.4(a).

 

“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money,

 

(ii)        any indebtedness evidenced by any note, bond, debenture or other
debt security, or with respect to which the assets or properties of the Company
are secured, (iii) any indebtedness for the deferred purchase price of property
or services with respect to which a Person is liable, contingently or otherwise,
as obligor or otherwise (other than trade payables and other current liabilities
incurred in the ordinary course of business), (iv) any leases capitalized or
required to be capitalized in accordance with generally accepted accounting
principles, (v) all indebtedness under guaranties, endorsements, assumptions, or
other contractual obligations, including any letters of credit, or the
obligations in respect of, or to purchase or otherwise acquire, indebtedness of
others, or by which a Person assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit), and
(vi) interest, penalties, fees, charges or other obligations with respect to any
of the foregoing.

 

“Indemnified Person” has the meaning set forth in Section 4.9(a).

 

“Initial Member” means each Person whose name is listed on the signature pages
of the Original Agreement and who previously executed and delivered the Original
Agreement or a counterpart thereof.

 

“Initial Service Providers” means the following Members: Michael R. Lippold,
Sheldon Scott Hoyt, William Farrell III, Ian C. McManus, Robert Philipps, John
Styn, David Ominsky, Ondrej Nebesky, Leif Cederblom, John M. Grogg and Lenny
Mann.

 

“Inventions” has the meaning set forth in Section 9.3.

 





6

--------------------------------------------------------------------------------

 



“Initial Units” has the meaning set forth in Section 3.2.

 

“Line of Credit Agreement” has the meaning set forth in Section 5.6(b).
“Majority Member” has the meaning set forth in Section 11.4(f).

 

“Member” means (i) each Initial Member, (ii) Impermanence, (iii) each Co-Packer
whose name is listed on the signature pages of this Agreement as of the
Effective Date, but only if such Co-Packer has executed and delivered this
Agreement or a counterpart thereof, and (iv) any Person admitted to the Company
as a Substituted Member or Additional Member; but only for so long as any such
Person described in this sentence is shown on the Company’s books and records as
the owner of one or more Units.

 

“Member ROFR Exercise Notice” has the meaning set forth in Section 11.2(d).
“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

 

“Minority Member” has the meaning set forth in Section 11.4(f).

 

“Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or taxable
loss, or particular items thereof, determined in accordance with Code Section
703(a) (where, for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or taxable loss), but with the following adjustments:

 

(i)               any income realized by the Company that is exempt from federal
income taxation, as described in Code Section 705(a)(1)(B), shall be added to
such taxable income or taxable loss, notwithstanding that such income is not
includable in gross income;

 

(ii)              any expenditures of the Company described in Code Section
705(a)(2)(B), including any items treated under Treasury Regulation Section
1.704-1(b)(2)(iv)(i) as items described in Code Section 705(a)(2)(B), shall be
subtracted from such taxable income or taxable loss, notwithstanding that such
expenditures are not deductible for federal income tax purposes;

 

(iii)             if the Book Value of any Company property is adjusted pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property;

 

(iv)             items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property;

 

(v)              items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(g); and

 





7

--------------------------------------------------------------------------------

 



(vi)             to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

 

“Non-Calavo Director” has the meaning set forth in Section 7.1(b).

 

“Offering Member” has the meaning set forth in Section 11.2(a).

 

“Offering Member Notice” has the meaning set forth in Section 11.2(c).

 

“Offered Units” has the meaning set forth in Section 11.2(a).

 

“Original Agreement” has the meaning set forth in the above Recitals.

 

“Other Business” has the meaning set forth in Section 9.4.

 

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of the number of Units held by such Member on
such date to the aggregate Units held by all Members on such date. Units may or
may not include Profits Interests Units depending on the terms and conditions of
their Award Agreement. The Percentage Interest of each Member immediately after
the Effective Date (assuming the execution and delivery of this Agreement by
each Person listed on the signature pages of this Agreement) is set forth on
Schedule A attached hereto, except that the initial Percentage Interest of each
Initial Service Provider is as set forth in the Unit notice delivered to each
Initial Service Provider, as described in Section 3.2, as reduced on a pro rata
basis to accommodate the dilutive effect of the issuance of Units to
Impermanence and to any Co-Packers or other investor(s) in substitution for
Co-Packers.

 

“Permitted Transferee” means (i) with respect to any Member who is a natural
person, such Member’s spouse and descendants (whether natural or adopted) and
any trust that is and at all times remains solely for the benefit of the Member
and/or the Member’s spouse and/or descendants, (ii) with respect to any Member
which is an entity, any entity controlled by such Member, (iii) any Person who
is already a Member of the Company on the date of Transfer, (iv) in connection
with Calavo, the officers and directors of Calavo as of the Effective Date, and
(v) in connection with Impermanence, the holders of membership interests in
Impermanence as of the Effective Date.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

 

“Profits Interest” has the meaning set forth in Section 3.4(a).

 

“Promissory Note” has the meaning set forth in Section 3.3(a).





8

--------------------------------------------------------------------------------

 



“Public Offering” means any sale, in an underwritten public offering registered
under the Securities Act, of any class or series of the Company’s (or any
successor’s) Equity Securities.

 

“Purchasing Rightholders” has the meaning set forth in Section 11.2(e).
“Regulatory Allocations” has the meaning set forth in Section 6.4(e).
“Restricted Period” has the meaning set forth in Section 9.2(a).

 

“ROFR Rightholder Option Period” has the meaning set forth in Section 11.2(d).

 

“Sale of the Company” means a sale of the outstanding Units or of the assets of
the Company by the holder(s) thereof to any Person (other than to the Company)
pursuant to which such Person or Persons acquires (i) at least two thirds of the
outstanding Units of the Company (whether by merger, consolidation, sale or
Transfer of Units or otherwise) or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis.

 

“Schedule of Members” means the Schedule of Members, which, except as provided
in Section 3.2, shall identify the Percentage Interests, the number of Units
held by the Members and the Capital Contributions made by such Members for such
Units, which Schedule of Members the Board shall update upon the issuance of any
Units to any new Member, upon the Transfer of any Units to any new or existing
Member, upon the forfeiture of any Units, or in the manner described in Section
14.20 if any proposed Member does not execute and deliver this Agreement. A copy
of the Schedule of Members as of the Effective Date of this Agreement is
attached hereto as Schedule A, assuming that each Person listed on the signature
pages of this Agreement executes and delivers this Agreement by the deadline
specified in Section 14.20.

 

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.

 

“Service Provider” means officers, employees, consultants or other service
providers of the Company.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
the partnership, membership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership,





9

--------------------------------------------------------------------------------

 



association or other business entity (other than a corporation) if such Person
or Persons shall be allocated a majority of limited liability company,
partnership, association or other business entity gains or losses or shall be or
control any managing director or general partner of such limited liability
company, partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries, and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 4.1.

 

“Super-Majority Vote” means, with respect to a determination by the Members, the
affirmative vote at a meeting or by written consent of the holders of at least
seventy percent (70%) of the outstanding Units that are held by the Members as
of the record date for the meeting or the date of the consent. All Units shall
have voting rights from and after the Effective Date.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, utility, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing, in all cases
whether or not disputed.

 

“Tax Advance” has the meaning set forth in Section 6.1(c).

 

“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.
Calavo is currently the Tax Matters Partner, but the Board retains the sole
discretion to select another Tax Matters Partner.

 

“Tax Representative” has the meaning set forth in Section 10.4(b).

 

“Taxable Year” means the Company’s accounting period for federal income tax
purposes determined pursuant to Section 10.2.

 

“Taxing Authority” has the meaning set forth in Section 6.2(b).

 

“Transfer” means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest whether with or without consideration,
whether voluntarily or involuntarily or by operation of law) or the acts
thereof. The terms “Transferee,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code as in effect from time to time.





10

--------------------------------------------------------------------------------

 



“Unit” means a unit held by a Member and representing a fractional part of the
interests in Net Income, Net Loss and Distributions of the Company held by all
Members, provided that any class or group of Units issued shall have the
relative rights, powers and duties set forth in this Agreement.

 

“Withholding Advances” has the meaning set forth in Section 6.2(b).

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

2.1              Formation of Company. The Company was formed on January 14,
2013, pursuant to the provisions of the Delaware Act.

 

2.2              Limited Liability Company Agreement. The Company and the
Members hereby execute this Agreement for the purpose of establishing the
affairs of the Company and the conduct of its business in accordance with the
provisions of the Delaware Act. The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Delaware Act and
this Agreement. To the extent that the rights, powers, duties, obligations and
liabilities of any Member are different by reason of any provision of this
Agreement than they would be under the Delaware Act in the absence of such
provision, this Agreement shall, unless expressly prohibited by the Delaware
Act, control.

 

2.3              Name. The name of the Company shall be “FreshRealm, LLC.” The
Board in its sole discretion may change the name of the Company at any time and
from time to time. Notification of any such change shall be given to all
Members. The Company’s business may be conducted under its name and/or any other
name or names deemed advisable by the Board.

 

2.4              Purpose. The purpose of the Company is to engage in any lawful
act or activity for which limited liability companies may be formed under the
Delaware Act and to engage in any and all activities necessary or incidental
thereto, including, without limitation, activities relating to the marketing of
food products directly to consumers or other entities.

 

2.5              Principal Office. The principal office of the Company shall be
located at 476 East Main Street, Ventura, California 93001, or at such other
place as the Board may from time to time designate, and all business and
activities of the Company shall be deemed to have occurred at its principal
office. The Company may maintain offices at such other place or places as the
Board deems advisable. Notification of any such change shall be given to all
Members.

 

2.6              Registered Office; Registered Agent. The registered office of
the Company shall be the office of the initial registered agent named in the
Certificate of Formation filed with the Secretary of State of Delaware on
January 14, 2013 (the “Certificate”) or such other office (which need not be a
place of business of the Company) as the Board may designate from time to time
in the manner provided by the Delaware Act and applicable law. The registered
agent for service of process on the Company in the State of Delaware shall be
the initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time in the manner provided by
the Delaware Act and applicable law.





11

--------------------------------------------------------------------------------

 



2.7              Term. The term of the Company commenced upon the filing of the
Certificate with the Secretary of State of Delaware in accordance with the
Delaware Act, and shall continue in existence until termination and dissolution
thereof in accordance with the provisions of Article XIII.

 

2.8              No State-Law Partnership. The Members intend that the Company
not be a partnership (including a limited partnership) or joint venture, and
that no Member be a partner or joint venturer of any other Member by virtue of
this Agreement, for any purposes other than as set forth in the last sentence of
this Section 2.8, and neither this Agreement nor any other document entered into
by the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for federal and, if applicable, state or local income
tax purposes, and that each Member and the Company shall file all tax returns
and shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment.

 

ARTICLE III

UNITS

 

3.1              Units Generally. The Members’ ownership interest in the Company
shall be represented by issued and outstanding Units, which may be divided into
one or more types, classes or series. Each type, class or series of Units shall
have the privileges, preferences, duties, liabilities, obligations and rights,
including voting rights, if any, set forth in this Agreement with respect to
such type, class or series. Unless otherwise determined by the Board, the Units
issued hereunder will not be Certificated Units. The Board shall maintain a
Schedule of Members and a record of each Member’s ownership interest in the
Company (which record, except for the Schedule of Members that is attached to
this Agreement as of the Effective Date of this Agreement, shall not be made
available to a Member who owns less than a 5.0% Percentage Interest as to any
other Member’s ownership interest in the Company, provided further that if a new
Member is admitted which is a food service, food supplier, food maker or food
packer, then such record of ownership interest shall be made available to the
Co-Packers), and shall update the Schedule of Members and such record, as
applicable, upon the issuance of any Units to any new Member, upon the Transfer
of any Units to any new or existing Member, and upon the forfeiture of any
Units. A copy of the Schedule of Members as of the Effective Date of this
Agreement is attached hereto as Schedule A. As of the date hereof, the Board and
the Members have determined that Article 8 of the Uniform Commercial Code of the
State of Delaware (and the Uniform Commercial Code of any other applicable
jurisdiction) will not govern any Equity Securities. The Board shall have the
sole authority to elect in writing to have any class or series of Equity
Securities be subject to Article 8 of the Uniform Commercial Code of the State
of Delaware (and the Uniform Commercial Code of any other applicable
jurisdiction); provided that any such election to have Article 8 of the Uniform
Commercial Code of the State of Delaware (and the Uniform Commercial Code of any
other applicable jurisdiction) shall not be effective until at least two days’
prior written notice of the same is provided to the Members, and shall not be
revocable once made, and the class or series of Equity Securities subject to
such election, if Units (i.e., not derivative securities), shall thereafter be
Certificated Units. The ownership by a Member of any class or series of Units
shall entitle such Member to allocations of Net Income and Net Loss and other
items and Distributions of cash and other property with respect to such Units as
set forth in Article VI hereof.





12

--------------------------------------------------------------------------------

 



3.2              Authorization and Issuance of Units. The Company is hereby
authorized to issue Units. There are 2,183,801 Units (the “Initial Units”)
issued and outstanding to the Members in the amounts set forth on the Schedule
of Members opposite the names of the Members or, in the case of the Initial
Service Providers, in the Unit notice delivered by the Company to each Initial
Service Provider. In any matters presented to the Members for approval or
consent pursuant to this Agreement or applicable law, each Member shall be
deemed to have one vote for each Unit held by such Member.  The Company and the
Members agree that, if any Units are intended to be issued to other investors
from time-to-time as provided in Section 3.5, then the Company is authorized to
sell and issue such unissued Units to such new investors selected by the Board
with such Capital Contributions as determined by the Board, as provided in
Section 3.5.

 

3.3              Units Issued to Initial Service Providers.

 

(a)        Loans from Calavo to Initial Service Providers. Calavo has loaned
funds to each Initial Service Provider equal to the full Capital Contribution
that each Initial Service Provider has made to the Company as payment for the
Initial Units that each has received with respect to each such Member’s Capital
Contribution. Calavo’s loan to each Initial Service Provider is evidenced by a
secured promissory note payable to Calavo (each, a “Promissory Note”) and is
secured by a Units Pledge and Security Agreement. Each Initial Service Provider
agrees that his obligations under his Promissory Note and Units Pledge and
Security Agreement shall in no manner be reduced by the execution and delivery
of this Agreement.

 

(b)        Transfer of Units Upon Termination of Service. The Company and the
Members acknowledge and agree that if, prior to May 1, 2018, (i) the Company
terminates an Initial Service Provider’s employment with, or other service to,
the Company for Cause, or (ii) the Initial Service Provider terminates his
employment with, or other service to, the Company other than (A) for Good Reason
or (B) as a result of the Initial Service Provider’s death or Disability,
notwithstanding whether prior to such date the Initial Service Provider has
repaid his Promissory Note in full, then all of such terminated Initial Service
Provider’s Initial Units shall be offered to the other Members, excluding
Calavo. If, within ten days after the date of the termination of the Initial
Service Provider’s employment or other service, one or more of such Members
other than Calavo provides written notice to Calavo and the Company that it
wishes to acquire all or any portion of the terminated Initial Service
Provider’s Initial Units, then upon payment by such Member(s) to Calavo within
twenty days after the termination date of the Initial Service Provider’s
employment or service of all outstanding principal and accrued interest owed
under the Initial Service Provider’s Promissory Note, such Initial Units shall
be transferred to such Member(s). If more than one Member other than Calavo
desires to purchase the terminated Initial Service Provider’s Initial Units,
such Initial Units shall be allocated to such Members on a pro rata basis in
accordance with the number of Units held by all such Members who desire to
purchase the Initial Units, provided, however, that full payment of all
outstanding principal and accrued interest owed under the Initial Service
Provider’s Promissory Note must be paid to Calavo within the twenty-day period
described above in order for the purchase of the Initial Units by such Members
other than Calavo to be effective. If no Members other than Calavo provide the
required purchase notice and purchase payment within the time periods described
above, then the terminated Initial Service Provider’s Initial Units shall be
automatically transferred to Calavo for no consideration, other than the
application of the value of such Initial Units to the repayment of the Initial
Service Provider’s Promissory Note. In the event such

 





13

--------------------------------------------------------------------------------

 



 

Initial Units are transferred to Calavo pursuant to this Section 3.3(b) after
the Initial Service Provider’s Promissory Note is repaid, Calavo shall return
the paid principal and interest under the Promissory Note to the Initial Service
Provider.

 

(c)        Transfer of Units Upon Failure to Repay. The Company and the Members
further acknowledge and agree that, pursuant to the Promissory Notes, in the
event an Initial Service Provider fails to repay his Promissory Note by May 1,
2018, all of such Initial Service Provider’s Initial Units shall be offered to
the other Members (excluding Calavo) as provided in Section 3.3(b). If no such
Members provide the required purchase notice and purchase payment within the
time periods described in Section 3.3(b), then such Initial Units may be
transferred to Calavo, in Calavo’s sole discretion, for no consideration, other
than the application of the value of such Initial Units to the repayment of the
Service Provider’s Promissory Note. Each Promissory Note and Units Pledge and
Security Agreement shall be deemed to have been amended solely to the extent
necessary to give effect to the terms of Section 3.3(b) and this Section 3.3(c),
but shall otherwise remain in full force and effect and enforceable against each
Initial Service Provider.

 

3.4              Authorization to Issue Profits Interest Units.

 

(a)        Rule 701 Plan. This Agreement is a Rule 701 plan pursuant to which
all Initial Units held by Initial Service Providers and all Units that
constitute a “profits interest” in the Company within the meaning of IRS Revenue
Procedure 93-27 (a “Profits Interest”) shall be issued and granted in compliance
with the securities registration exemption provided by Rule 701 of the
Securities Act or another applicable exemption (such plan as in effect from time
to time, the “Incentive Plan”). In addition to the Initial Units authorized to
be issued under Section 3.2, the Board is hereby authorized to issue 45,555
Profits Interest Units (the “Initial PIU Pool”) to Service Providers, either
directly or through Impermanence. In connection with any future issuance of
Profits Interest Units, the Board is hereby authorized to negotiate and enter
into award agreements with each Service Provider to whom it grants Units that
constitute a Profits Interest (such agreements, “Award Agreements”). Each Award
Agreement shall include such terms, conditions, rights and obligations as may be
determined by the Board, in its sole discretion. Solely relative to the issuance
of the Initial PIU Pool, the Board hereby authorizes Mr. Lippold, in his
capacity as CEO of the Company, to issue such Profits Interest Units to such
Service Providers and in such amounts that he determines to be in the best
interest of the Company (provided that such Units are not issued to Mr. Lippold,
his family members or affiliates), in each case, subject to the form of Award
Agreement titled “Profits Interest Grant Agreement,” attached as Exhibit A
hereto.

 

(b)        Profits Interest Units as Profits Interests. The Company and each
Service Provider who receives Profits Interest Units hereby agree to comply with
the provisions of IRS Revenue Procedure 2001-43, and neither the Company nor any
Service Provider who receives Profits Interest Units shall perform any act or
take any position inconsistent with the application of IRS Revenue Procedure
2001-43 or any future Internal Revenue Service guidance or other Governmental
Authority that supplements or supersedes the foregoing IRS Revenue Procedures.

 

(c)        Safe Harbor for Profits Interest Units. In accordance with the
finally promulgated successor rules to Proposed Regulations Section 1.83-3(1)
and IRS Notice 2005-43,

 





14

--------------------------------------------------------------------------------

 



 

each Member, by executing this Agreement, authorizes and directs the Company to
elect a safe harbor under which the fair market value of any Profits Interest
Units issued after the effective date of such Proposed Regulations (or other
guidance) will be treated as equal to the liquidation value (within the meaning
of the Proposed Regulations or successor rules) of the Profits Interest Units as
of the date of issuance of such Profits Interest Units. In the event that the
Company makes a safe harbor election as described in the preceding sentence,
each Member hereby agrees to comply with all safe harbor requirements with
respect to Transfers of Units while the safe harbor election remains effective.
For the avoidance of doubt, all Profits Interest Units shall be subject to the
rights of the holders of Units to drag along the holders of Profits Interest
Units pursuant to Section 11.3.

 

3.5              Issuance of Additional Units and Interests. The Board has the
right and power to cause the Company to authorize and issue (a) additional Units
or other interests in the Company (including to create and issue other classes
or series having different rights), (b) obligations, evidences of Indebtedness
or other securities or interests convertible or exchangeable into Units or other
interests in the Company, and (c) warrants, options or other rights to purchase
or otherwise acquire Units or other interests in the Company (collectively,
“Equity Securities,” which include the Units issued as of the date hereof);
provided, however, that (i) Members shall have no preemptive rights, and (ii) at
any time following the date hereof, the Company shall not issue Units to any
Person unless such Person shall have executed and delivered a counterpart or
joinder to this Agreement. In such event, (A) the rights of Members in respect
of Units or interests of any class or series shall be diluted on a pro rata
basis based on holdings of such Units or other interests of such class or
series, including adjustments in Percentage Interests to accommodate the
dilutive effect, and (B) the Board shall have the right and power to amend the
Schedule of Members solely to reflect such additional issuances and dilution and
to make any such other amendments as it deems necessary or desirable to reflect
such additional issuances consistent with the foregoing (including the right and
power to amend this Agreement to increase the authorized number of Units of any
class or create a new class of Units and to add the terms of such new class
including economic and governance rights which may be different from the Initial
Units or any other outstanding Equity Securities). Notwithstanding any provision
in this Agreement to the contrary (including, without limitation, this Section
3.5, Section 3.4, and Section 5.2), the Percentage Interest of Calavo shall at
no time and under no circumstances be reduced without the prior written consent
of the Chief Executive Officer of Calavo.

 

3.6              Purchase of Units. Subject to the terms of this Agreement, the
Board may cause the Company to purchase or otherwise acquire Units; provided
that this provision shall not in and of itself obligate any Member to sell any
Units to the Company. So long as any such Units are owned by or on behalf of the
Company, such Units will not be considered outstanding for any purpose.

 

ARTICLE IV

MEMBERS; RIGHTS AND OBLIGATIONS OF MEMBERS

 

4.1              Substituted Members. In connection with the Transfer of Units
of a Member permitted under the terms of this Agreement, the Transferee shall
become a Substituted Member on the later of (a) the effective date of such
Transfer, and (b) the date on which the Board

 





15

--------------------------------------------------------------------------------

 



 

approves such Transferee as a Substituted Member, and such admission shall be
shown on the books and records of the Company.

 

4.2              Additional Members.  A Person may be admitted to the Company as
an Additional Member only as contemplated under Article III and only upon
furnishing to the Board (a) a letter of acceptance, in form satisfactory to the
Board, of all the terms and conditions of this Agreement, including the power of
attorney granted in Section 14.1, and (b) such other documents or instruments as
may be necessary or appropriate to effect such Person’s admission as a Member.
Such admission shall become effective on the date on which the Board determines
in its sole discretion that such conditions have been satisfied and when any
such admission is shown on the books and records of the Company.

 

4.3              Representations and Warranties of Members. By execution and
delivery of this Agreement or a joinder to this Agreement, as applicable, except
as otherwise provided in this Section 4.4, each of the Members, whether admitted
as of the date hereof or otherwise, represents and warrants to the Company and
the other Members and acknowledges that:

 

(a)        The Units have not been registered under the Securities Act or the
securities laws of any other jurisdiction, are issued in reliance upon federal
and state exemptions for transactions not involving a public offering and cannot
be disposed of unless (i) they are subsequently registered or exempted from
registration under the Securities Act and (ii) the provisions of this Agreement
have been complied with;

 

(b)        Other than the Members who are Initial Service Providers, such Member
is an “accredited investor” within the meaning of Rule 501 promulgated under the
Securities Act, as amended by Section 413(a) of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and agrees that he or it will not take any
action that could have an adverse effect on the availability of the exemption
from registration provided by Rule 501 promulgated under the Securities Act with
respect to the offer and sale of the Units;

 

(c)        Such Member’s Units are being acquired for his or its own account
solely for investment and not with a view to resale or distribution thereof;

 

(d)        Such Member has conducted his or its own independent review and
analysis of the business, operations, assets, liabilities, results of
operations, financial condition and prospects of the Company and such Member
acknowledges that it has been provided adequate access to the personnel,
properties, premises and records of the Company for such purpose;

 

(e)        The determination of such Member to acquire Units has been made by
such Member independent of any other Member, and neither the Company nor Calavo
has made any statements to such Member as to the advisability of such
acquisition or as to the business, operations, assets, liabilities, results of
operations, financial condition and prospects of the Company;

 

(f)         Such Member has such knowledge and experience in financial and
business matters and is capable of evaluating the merits and risks of an
investment in the Company and making an informed decision with respect thereto;

 





16

--------------------------------------------------------------------------------

 



 

(g)        Such Member is able to bear the economic and financial risk of an
investment in the Company for an indefinite period of time, is able to bear the
economic risk and lack of liquidity of an investment in the Company, and is able
to bear the risk of loss of such Member’s entire investment in the Company;

 

(h)        Such Member understands that the operations, financial condition and
results of operations of the Company are subject to numerous risks and
uncertainties and that there is no guarantee that an investment in the Company
will be profitable;

 

(i)         The execution, delivery and performance of this Agreement have been
duly authorized by such Member and do not require such Member to obtain any
consent or approval that has not been obtained and do not contravene or result
in a default in any material respect under any provision of any law or
regulation applicable to such Member or other governing documents or any
agreement or instrument to which such Member is a party or by which such Member
is bound;

 

(j)         Neither the issuance of any Units to any Member nor any provision
contained herein will entitle the Member to remain in the employment of the
Company or affect the right of the Company to terminate the Member’s employment
at any time for any reason, other than as otherwise provided in such Member’s
employment agreement or other similar agreement with the Company, if applicable;
and

 

(k)        Such Member who is an Initial Service Provider is and has been
providing the Company with bona fide services and was permitted to purchase his
Initial Units in light of those services and not for any other reason, such as
being a customer or supplier of the Company.

 

4.4              Limitation of Liability. Except as otherwise provided in the
Delaware Act, by applicable law or expressly in this Agreement, no Member will
be obligated personally for any debt, obligation or liability of the Company or
other Members, whether arising in contract, tort or otherwise, including, but
not limited to, any loans to the Company from any Member, solely by reason of
being a Member.  Notwithstanding anything contained herein to the contrary, the
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on any of the Members for liabilities of the Company.

 

4.5              Lack of Authority. No Member in its capacity as such has the
authority or power to act for or on behalf of the Company in any manner, to do
any act that would be (or could be construed as) binding on the Company or to
make any expenditures on behalf of the Company, and the Members hereby consent
to the exercise by the Board of the powers conferred on it by law and this
Agreement.

 

4.6              Members’ Right to Act. For situations for which the approval of
the Members (rather than the approval of the Board on behalf of the Members) is
required by this Agreement or by applicable law, the Members shall act by
Super-Majority Vote through meetings and written consents as described in this
Section 4.6. The actions by the Members permitted

 





17

--------------------------------------------------------------------------------

 



 

hereunder may be taken at a meeting called by the Board or Members holding at
least fifty percent of the aggregate number of outstanding Units on at least
five days’ prior written notice to the other Members, which notice shall state
the purpose or purposes for which such meeting is being called. The actions
taken by the Members entitled to vote or consent at any meeting (as opposed to
by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Members entitled to vote or consent
as to whom the meeting was improperly held sign a written waiver of notice or a
consent to the holding of such meeting or an approval of the minutes thereof.
The actions by the Members entitled to vote or consent may be taken by vote of
the Members entitled to vote or consent at a meeting, or by written consent
(without a meeting) so long as a Super-Majority Vote is obtained. Prompt notice
of the action so taken without a meeting shall be given to those Members
entitled to vote or consent who have not consented in writing. Any action taken
pursuant to such written consent of the Members shall have the same force and
effect as if taken by the Members at a meeting thereof.

 

4.7              No Right of Partition. No Member shall have the right to seek
or obtain partition by court decree or operation of law of any Company property,
or the right to own or use particular or individual assets of the Company.

 

4.8              Indemnification.

 

(a)        Indemnification of Directors. Each Person who was or is made a party
or is threatened to be made a party to or is otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was a Director shall be indemnified and held
harmless by the Company to the fullest extent authorized by the Delaware Act, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Delaware Act to
provide broader indemnification rights than such law permitted the Delaware Act
to provide prior to such amendment), against all expense, liability and loss
(including attorneys’ fees, judgments, fines, and amounts paid in settlement)
reasonably incurred or suffered by each Person entitled to receive
indemnification hereunder (each an “Indemnified Person”) in connection
therewith.

 

(b)        Right to Advancement of Expenses. The rights to indemnification
conferred in Section 4.8(a) shall include the right to be paid by the Company
the expenses (including attorneys’ fees) incurred in defending any such
proceeding in advance of its final disposition. The rights to indemnification
and to the advancement of expenses conferred in Sections 4.8(a) and 4.8(b) shall
be contract rights and such rights shall continue as to an Indemnified Person
who has ceased to be a Director and shall inure to the benefit of the
Indemnified Person’s heirs, executors, administrators, successors and assigns.
Any repeal or modification of any of the provisions of this Section 4.8 shall
not adversely affect any right or protection of an Indemnified Person existing
at the time of such repeal or modification.

 

(c)        Indemnification of Service Providers. The Company may, to the extent
authorized from time to time by the Board, grant rights of indemnification and
advancement of expenses to any Service Provider or other Persons, including any
Member, to the fullest extent of the provisions of this Section 4.8 with respect
to the indemnification and advancement of expenses of Directors.

 





18

--------------------------------------------------------------------------------

 



 

(d)        The right to indemnification and the advancement of expenses
conferred in this Section 4.8 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement, law, vote
of the Board or otherwise.

 

(e)        The Board may determine to have the Company maintain insurance, at
the Company’s expense, to protect any Person against any expense, liability or
loss relating to the Company or its business whether or not the Company would
have the power to indemnify such Person against such expense, liability or loss
under the provisions of this Section 4.8.

 

(f)         Notwithstanding anything contained herein to the contrary (including
in this Section 4.8), any indemnity by the Company relating to the matters
covered in this Section 4.8 shall be provided out of and to the extent of
Company assets only and neither the Board nor any other Member (unless such
Member otherwise agrees in writing or is found in a final decision by a court of
competent jurisdiction to have personal liability on account thereof) shall have
personal liability on account thereof or shall be required to make additional
Capital Contributions to help satisfy such indemnity of the Company (except as
expressly provided herein).

 

(g)        Savings Clause. If this Section 4.8 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Indemnified Person
and other Person authorized by the Board to be indemnified pursuant to this
Section 4.8 to the fullest extent required by any applicable portion of this
Section 4.8 that shall not have been invalidated.

 

(h)        Survival. The provisions of this Section 4.8 shall survive the
dissolution, liquidation, winding up and termination of the Company.

 

ARTICLE V

CAPITAL CONTRIBUTIONS

 

5.1              Initial Cash Capital Contributions.  Each Member has made a
Capital Contribution in cash to the Company in the amount set forth opposite
such Member’s name on the Schedule of Members or, as to an Initial Service
Provider, in the amount set forth in such Initial Service Provider’s Unit
notice, and has received or shall receive Units with respect to each such
Member’s Capital Contribution, as set forth on the Schedule of Members (as such
Schedule may be amended by the Board to reflect any additional issuances of
Units after the Effective Date) or, as to an Initial Service Provider, as set
forth in such Initial Service Provider’s Unit notice.

 

5.2              Additional Capital Contributions. No Member shall make any
additional Capital Contributions to the Company unless agreed to by the Board.
If at any time, or from time to time, the Board determines the Company has
inadequate capital to accomplish its business objectives and goals, the Board
may in its sole discretion issue and sell Equity Securities, from time to time,
as contemplated in Section 3.5, to existing Members or to third parties, and any
such third party may be admitted to the Company as an Additional Member with a
new class of Units, as applicable, in accordance with Article III, and the
individual ownership interest in the

 





19

--------------------------------------------------------------------------------

 



 

Company of each of the Members shall be reduced, as applicable, on a pro rata
basis to accommodate any dilutive effect.

 

5.3              Capital Accounts.

 

(a)        Separate Capital Accounts. The Company shall maintain a separate
Capital Account for each Member according to the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). In accordance with such Treasury Regulation, the
Capital Account of each Member shall be (i) increased by any Capital
Contributions made by such Member and such Member’s share of items of income and
gain allocated to such Member pursuant to Article VI and (ii) decreased by such
Member’s share of items of loss, deduction and expense allocated to such Member
pursuant to Article VI and any Distributions to such Member of cash or the Fair
Market Value of any other property distributed to such Member. The Company may
(in the sole discretion of the Board), upon the occurrence of the events
specified in Treasury Regulation Section 1.704-(b)(2)(iv)(f), increase or
decrease the Capital Accounts in accordance with the rules of such regulation
and Treasury Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of
Company property.

 

(b)        Adjustment to Capital Accounts. The combined Capital Accounts of the
Members were adjusted immediately prior to the Capital Contributions of
Impermanence and the Co-Packers and the issuance of Units to Impermanence
adjusted to an aggregate value of $40,000,000. The Company and the Members
believe that such adjustment was in error and that it was contrary to the intent
of the future modification in the allocations of Net Income and Net Loss that
are provided for in this Agreement. Accordingly the adjustment is cancelled as
if it never occurred and the Capital Accounts of the Members shall be restored
to their prior levels as subsequently adjusted by the allocation of Net Income
and Net Loss and Distributions under the Original Agreement and thereafter under
the provisions of this Agreement as of its Effective Date.

 

5.4              Negative Capital Accounts. No Member shall be required to pay
to any other Member or the Company any deficit or negative balance that may
exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

 

5.5              No Withdrawal. No Person shall be entitled to withdraw any part
of such Person’s Capital Contributions or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

 

5.6              Loans from Members. The Board is authorized to permit loans
from Members to the Company on such terms as it determines are appropriate.
Loans by Members to the Company shall not be considered Capital Contributions.
If any Member shall loan funds to the Company in excess of the amounts required
hereunder to be contributed by such Member to the capital of the Company, the
making of such loans shall not result in any increase in the amount of the
Capital Account of such Member. The amount of any such loans shall be a debt of
the Company to such Member and shall be payable or collectible in accordance
with the terms and conditions upon which such loans are made.

 





20

--------------------------------------------------------------------------------

 



 

5.7              Distributions In-Kind. To the extent that the Company
distributes property in- kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1 and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value (or such other amount as is
required to be used by the Code or applicable Treasury Regulation) and any
resulting gain or loss shall be allocated to the Members’ Capital Accounts in
accordance with Sections 6.3 through 6.5.

 

5.8              Transfer of Units. In the event of a Transfer of one or more
Units pursuant to Article XI, the Transferee shall succeed to the Transferor’s
Capital Account with respect to such transferred Unit or Units, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(1).

 

ARTICLE VI

DISTRIBUTIONS AND ALLOCATIONS

 

6.1              Distributions.

 

(a)        General. Subject to the limitation set forth in the last sentence of
this Section 6.1(a),  Section 6.1(b) and Section 6.1(d), the Board shall have
sole discretion regarding the amounts and timing of Distributions to Members,
including to decide to forego payment of Distributions in order to provide for
the retention and establishment of reserves of, or payment to third parties of,
such funds as it deems necessary with respect to the reasonable business needs
of the Company (which needs may include the payment or the making of provision
for the payment when due of the Company’s obligations, including, but not
limited to, present and anticipated debts and obligations, capital needs and
expenses, the payment of any management or administrative fees and expenses, and
reasonable reserves for contingencies). Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to Members if such Distribution would violate § 18-607 of the
Delaware Act or other applicable law.

 

(b)        Priority of Distributions. After making all Distributions required
for a given Fiscal Year under Section 6.1(c), and subject to the provision for
liquidation Distributions under Section 13.2, all Distributions determined to be
made by the Board pursuant to Section 6.1(a) shall be made to the Members pro
rata, pari passu in accordance with their respective Percentage Interests,
provided, however, that (i) Profits Interest Units shall be excluded in
determining Percentage Interests unless the terms and conditions of their
particular Award Agreement have been met for treatment as Units entitled to
Distributions and (ii) that each Member who is an Initial Service Provider
authorizes and directs the Company to first apply any and all Distributions
(other than Tax Advances) to such Member against such Member’s Promissory Note
until the Promissory Note is paid in full.

 

(c)        Tax Advances. To the extent funds of the Company are available for
distribution by the Company (as determined by the Board in its sole discretion),
the Board shall cause the Company to distribute to the Members with respect to
each Fiscal Quarter an amount of cash (a “Tax Advance”) which in the good faith
judgment of the Board equals (i) the amount of net taxable income (adjusted, as
determined by the Board, to take account of such net taxable losses of the
Company (appropriately to be taken tnto account under the method of allocation
of Net Income and Net Loss provided in this Agreement) allocable to the Members
in prior periods

 





21

--------------------------------------------------------------------------------

 



 

that have not previously been taken into account for this purpose) of the
Company allocable to the Members as Net Income under Section 6.3 in respect of
such Fiscal Quarter, multiplied by (ii) the combined maximum U.S. federal,
state, and local income tax rate to be applied with respect to such taxable
income (calculated by using the highest maximum combined marginal U.S. federal,
state and local income tax rates determined by the Board to be appropriate and
taking into account the character of such taxable income and the deductibility
of state income tax for federal income tax purposes) for such Fiscal Quarter
(making an appropriate adjustment for any rate changes that take place during
such period), with all such calculations to be determined by the Board in its
sole discretion. Each Tax Advance shall be distributed to the Members in the
same proportions that taxable income was determined by the Board to be allocable
to the Members in respect of such Fiscal Quarter. Any Distributions made
pursuant to this Section 6.1(c) shall be treated for purposes of this Agreement
as advances on Distributions pursuant to Section 6.1(b) and shall reduce,
dollar-for-dollar, the amount otherwise distributable to such Member pursuant to
Section 6.1(b).

 

(d)        If the Company has loaned money to a Member or to a Member’s
Affiliate (including, without limitation, a corporation, limited liability
company or other entity controlled by the Member), the Company shall be entitled
to apply all or a portion of a Distribution that is otherwise payable to the
Member to the repayment of the principal and accrued interest that is due and
payable on such loan and, in such event, the Member shall not receive the
portion of the Distribution that is applied to the repayment of such loan.

 

6.2              Tax Withholding; Withholding Advances.

 

(a)        Tax Withholding. If requested by the Board, each Member shall, if
legally able to do so, deliver to the Board:

 

(i)         an affidavit in form satisfactory to the Board that the applicable
Member (or its members, as the case may be) is not subject to withholding under
the provisions of any federal, state, local, foreign or other applicable law;

 

(ii)        any certificate that the Board may reasonably request with respect
to any such laws; and/or

 

(iii)       any other form or instrument reasonably requested by the Board
relating to any Member’s status under such law.

 

If a Member fails or is unable to deliver to the Board the affidavit described
in Section 6.2(a)(i), the Board may withhold amounts from such Member in
accordance with Section 6.2(b).

 

(b)        Withholding Advances. The Company is hereby authorized at all times
to make payments (“Withholding Advances”) with respect to each Member in amounts
required to discharge any obligation of the Company (as determined by the Tax
Matters Partner based on the advice of legal or tax counsel to the Company) to
withhold or make payments to any federal, state, local or foreign taxing
authority (a “Taxing Authority”) with respect to any Distribution or allocation
by the Company of income or gain to such Member and to withhold the same from
Distributions to such Member. Any funds withheld from a Distribution by reason
of this Section 6.2(b) shall nonetheless be deemed Distributed to the Member in
question for all

 





22

--------------------------------------------------------------------------------

 



 

purposes under this Agreement and, at the option of the Board, shall be charged
against the Member’s Capital Account.

 

(c)         Repayment of Withholding Advances. Any Withholding Advance made by
the Company to a Taxing Authority on behalf of a Member and not simultaneously
withheld from a Distribution to that Member shall, with interest thereon
accruing from the date of payment at a rate equal to the prime rate published in
the Wall Street Journal on the date of payment plus two percent per annum (the
“Company Interest Rate”):

 

(i)         be promptly repaid to the Company by the Member on whose behalf the
Withholding Advance was made (which repayment by the Member shall not constitute
a Capital Contribution, but shall credit the Member’s Capital Account if the
Board shall have initially charged the amount of the Withholding Advance to the
Capital Account); or

 

(ii)        with the consent of the Board, be repaid by reducing the amount of
the next succeeding Distribution or Distributions to be made to such Member
(which reduction amount shall be deemed to have been Distributed to the Member,
but which shall not further reduce the Member’s Capital Account if the Board
shall have initially charged the amount of the Withholding Advance to the
Capital Account).

 

Interest shall cease to accrue from the time the Member on whose behalf the
Withholding Advance was made repays such Withholding Advance (and all accrued
interest) by either method of repayment described above.

 

(d)         Indemnification. Each Member hereby agrees to indemnify and hold
harmless the Company and the other Members from and against any liability with
respect to taxes, interest or penalties which may be asserted by reason of the
Company’s failure to deduct and withhold tax on amounts Distributable or
allocable to such Member. The provisions of this Section 6.2(d) and the
obligations of a Member pursuant to Section 6.2(c) shall survive the
termination, dissolution, liquidation and winding up of the Company and the
withdrawal of such Member from the Company or Transfer of its Units. The Company
may pursue and enforce all rights and remedies it may have against each Member
under this Section 6.2(d), including bringing a lawsuit to collect repayment
with interest of any Withholding Advances.

 

(e)         Overwithholding. Neither the Company nor the Board shall be liable
for any excess taxes withheld in respect of any Distribution or allocation of
income or gain to a Member. In the event of an overwithholding, a Member’s sole
recourse shall be to apply for a refund from the appropriate Taxing Authority.

 

6.3             Allocations of Net Income and Net Loss. After giving effect to
the special allocations set forth in Sections 6.4 and 6.5, Net Income (including
gain on the sale of all or substantially all of the Company’s assets or the
liquidation of the Company) and Net Loss (including Net Loss on the sale of all
or substantially all of the Company’s assets or the liquidation of the Company)
shall be allocated for each Fiscal Year (or over more than one Fiscal Year) for
Tax purposes and accounting purposes among the Members so that each Member’s
Capital Account balance is equal to the amount the Member would receive if the
Company were to dispose of each of its assets on the last day of the Fiscal Year
for an amount equal to the

 





23

--------------------------------------------------------------------------------

 



 

asset’s book value (or, if greater, the amount of nonrecourse indebtedness
secured by the asset) and then liquidate, distributing the net proceeds as
nearly as possible in accordance with Percentage Interests. Notwithstanding the
foregoing:

 

(a)         No Net Loss shall be allocated to 2016 Option Investors, from and
after the closing of the 2016 Offering, with respect to the amount that their
Capital Accounts are increased by their 2016 Investment (in each case, the “2016
Increase”) until such time as the earliest of the following occurs: (i) the
Capital Accounts of all of the other Members, other than the Capital Accounts of
the 2017 Option Investors to the extent of their 2017 Increase, are reduced to
zero (and the portion of the Option Investors’ Capital Accounts that are not the
2016 Increase amount are also so reduced), (ii) a Sale of the Company , or (iii)
a dissolution of the Company.

 

(b)         No Net Loss shall be allocated to 2017 Option Investors, from and
after the closing of the 2017 Offering, with respect to the amount that their
Capital Accounts are increased by their 2017 Investment (in each case, the “2017
Increase”) until such time as the earliest of the following occurs: (i) the
Capital Accounts of all of the other Members, including the 2016 Option
Investors and their 2016 Increase, are reduced to zero (and the portion of the
2017 Option Investors’ Capital Accounts that are not the 2017 Increase amount
are also so reduced), (ii) a Sale of the Company, or (iii) a dissolution of the
Company.

 

6.4              Special Allocations.

 

(a)         Net Loss attributable to partner nonrecourse debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i). If there is a net decrease
during a Taxable Year in partner nonrecourse debt minimum gain (as defined in
Treasury Regulation Section 1.704- 2(i)(3)), Net Income for such Taxable Year
(and, if necessary, for subsequent Taxable Years) shall be allocated to the
Members in the amounts and of such character as determined according to Treasury
Regulation Section 1.704-2(i)(4). This Section 6.4(a) is intended to be a
“partner nonrecourse debt minimum gain chargeback” provision that complies with
the requirements of Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted in a manner consistent therewith.

 

(b)         Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Taxable Year shall be allocated to
each Member ratably among such Members based upon the number of outstanding
Units held by each such Member immediately prior to such allocation. Except as
otherwise provided in Section 6.4(a), if there is a net decrease in the Minimum
Gain during any Taxable Year, each Member shall be allocated Net Income for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulation Section
1.704-2(f). This Section 6.4(b) is intended to be a Minimum Gain chargeback
provision that complies with the requirements of Treasury Regulation Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.

 

(c)        If any Member that unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an

 





24

--------------------------------------------------------------------------------

 



 

Adjusted Capital Account Deficit as of the end of any Taxable Year, computed
after the application of Sections 6.4(a) and 6.4(b) but before the application
of any other provision of this Article VI, then Net Income for such Taxable Year
shall be allocated to such Member in proportion to, and to the extent of, such
Adjusted Capital Account Deficit. This Section 6.4(c) is intended to be a
qualified income offset provision as described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent therewith.

 

(d)         Net Income and Net Loss shall be allocated in a manner consistent
with the manner that the adjustments to the Capital Accounts are required to be
made pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(k) and (m).

 

(e)         The allocations set forth in Section 6.4(a)-(d) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Members intend to allocate
Net Income and Net Loss of the Company or make Company distributions.
Accordingly, notwithstanding the other provisions of this Article VI, but
subject to the Regulatory Allocations, income, gain, deduction, and loss shall
be reallocated among the Members so as to eliminate the effect of the Regulatory
Allocations and thereby cause the respective Capital Accounts of the Members to
be in the amounts (or as close thereto as possible) they would have been if Net
Income and Net Loss (and such other items of income, gain, deduction and loss)
had been allocated without reference to the Regulatory Allocations. In general,
the Members anticipate that this will be accomplished by specially allocating
other Net Income and Net Loss (and such other items of income, gain, deduction
and loss) among the Members so that the net amount of the Regulatory Allocations
and such special allocations to each such Member is zero. In addition, if in any
Fiscal Year or Fiscal Period there is a decrease in partnership Minimum Gain, or
in partner nonrecourse debt Minimum Gain, and application of the Minimum Gain
chargeback requirements set forth in Section 6.4(a) or Section 6.4(b) would
cause a distortion in the economic arrangement among the Members, the Members
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such Minimum Gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
Minimum Gain chargeback requirement.

 

(f)         The Members acknowledge that allocations like those described in
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) (“Forfeiture
Allocations”) result from the allocations of Net Income and Net Loss provided
for in this Agreement. For the avoidance of doubt, the Company is entitled to
make Forfeiture Allocations and, once required by applicable final or temporary
guidance, allocations of Net Income and Net Loss will be made in accordance with
Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) or any successor
provision or guidance.

 

6.5              Tax Allocations.

 

(a)  The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts and as provided
in Section 6.3; except that if any such

 





25

--------------------------------------------------------------------------------

 



 

allocation is not permitted by the Code or other applicable law, the Company’s
subsequent income, gains, losses, deductions and credits will be allocated among
the Members so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

 

(b)         Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value using any permitted
method selected by the Tax Matters Partner.

 

(c)         If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
subsequent allocations of items of taxable income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Book Value in the
same manner as under Code Section 704(c) using any permitted method selected by
the Tax Matters Partner.

 

(d)         Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members according to their interests
in such items as determined by the Board taking into account the principles of
Treasury Regulation Section 1.704-1(b)(4)(ii).

 

6.6              Offsetting Allocations. If, and to the extent that, any Member
is deemed to recognize any item of income, gain, deduction or loss as a result
of any transaction between such Member and the Company pursuant to Sections 83,
482, or 7872 of the Code or any similar provision now or hereafter in effect,
the Board shall use its reasonable best efforts to allocate any corresponding
Net Income or Net Loss of the Company to the Member who recognizes such item in
order to reflect the Members’ economic interest in the Company.

 

6.7              Transfer of Units. In the event that an Initial Service
Provider’s Initial Units are transferred to Calavo or another Member(s) pursuant
to Section 3.3 or a Promissory Note, the Capital Account balance attributable to
such Initial Units shall be allocated to Calavo or such other Member(s), and
appropriate adjustments will be made to Calavo’s or such other Member(s)
Percentage Interest(s).

 

6.8              Indemnification and Reimbursement for Payments on Behalf of a
Member. Except as otherwise provided in Sections 4.5 and 7.5, if the Company is
required by law to make any payment to a Governmental Entity that is
specifically attributable to a Member or a Member’s status as such (including
federal withholding taxes, state personal property taxes, and state
unincorporated business taxes), then such Member shall indemnify and contribute
to the Company in full the entire amount paid (including interest, penalties and
related expenses). The Board may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company under this Section 6.8. A Member’s obligation to indemnify
and make contributions to the Company under this Section 6.8 shall survive the
termination, dissolution, liquidation and winding up of the Company, and for
purposes of this Section 6.8, the Company shall be treated as continuing in
existence. The Company may pursue and enforce all rights and remedies it may
have against each Member

 





26

--------------------------------------------------------------------------------

 



 

under this Section 6.8, including instituting a lawsuit to collect such
indemnification and contribution with interest at the applicable statutory rate.

 

6.9              Allocations for Partial Fiscal Years. All Net Income and Net
Loss shall be allocated, and all distributions shall be made to the Persons
shown on the records of the Company to have been Members as of the last day of
the fiscal year for which the allocation or distribution is to be made.
Notwithstanding the foregoing, unless the Company’s fiscal year is separated
into segments, if there is a Transfer during the fiscal year, the Net Income and
Net Loss shall be allocated appropriately between the original Member and the
successor on the basis of the number of days each was a Member during the fiscal
year; provided, however, in the event of such a Transfer the Company’s fiscal
year shall be segregated into two or more segments in order to account for Net
Income, Net Loss, or proceeds attributable to a Sale of the Company or to any
other extraordinary nonrecurring items of the Company.

 

ARTICLE VII

MANAGEMENT

 

7.1              Board of Directors.

 

(a)         Board’s Power, Authority and Duties. The Board of Directors of the
Company (the “Board”) shall be the governing body of the Company and shall be
responsible for the management, operation and control of the business and
affairs of the Company. The Board shall constitute the “manager” of the Company
for purposes of the Delaware Act, and the Board shall have, and is hereby
granted, the full and complete power, authority and sole discretion for, on
behalf of and in the name of the Company, to take such actions as it may in its
sole discretion deem necessary or advisable to carry out any and all of the
objectives and purposes of the Company, subject only to the terms of this
Agreement. However, no individual member of the Board shall have the authority
to act on his own as a “manager” of the Company for purposes of the Delaware
Act.

 

(b)         Authorized Number of Directors; Initial Directors; Removal of
Directors; Vacancies. The authorized number of Directors shall be six, with
Calavo having the right to appoint three Directors (the “Calavo Directors”) and
with all Members other than Calavo having the right to, collectively, appoint
three Directors (the “Non-Calavo Directors”). The three initial Calavo Directors
appointed by Calavo are Lecil E. Cole, and two additional persons to be named as
promptly as practically possible by Calavo, via a written letter of direction to
the Company. The three initial Non-Calavo Directors appointed by all other
Members are Peter Hajas, Kenneth Catchot and Michael R. Lippold. Each Director
shall remain in office until his death, resignation or earlier removal from
office by Calavo (in the case of a Calavo Director) or by the Members other than
Calavo (in the case of a Non-Calavo Director). Calavo and the other Members
shall each shall have the right and power to remove one or more of their
respective designees at any time and for any reason or no specified reason and
appoint a new Director(s). Any Director may resign at any time upon notice to
the Board. Any vacancy occurring in the Board shall be filled at any time by the
Member or Members who have the right to appoint such Director(s) in accordance
with this Section 7.1(b). The Members other than Calavo shall agree among
themselves upon the manner in which they may remove their designated Directors
and appoint new Directors, and Calavo and the Company are authorized to rely
upon written notices from

 





27

--------------------------------------------------------------------------------

 



 

Impermanence regarding the removal and replacement of such Directors. The
resignation, withdrawal or removal of a Director who is also a Member shall not,
itself, affect the Director’s rights as a Member, if applicable, and shall not
constitute a withdrawal of a Member.

 

(c)         Chairman of the Board. The Board, by the affirmative vote or written
consent of a majority of the authorized number of Directors described in Section
7.1(b), shall from time to time select a Director to serve as the Chairman of
the Board. Peter Hajas shall continue to serve as the Chairman of the Board
beginning as of the Effective Date, provided that the Board has the right and
power to designate at any time another Director to serve as the Chairman of the
Board. The Board shall from time to time determine and specify the powers,
duties and responsibilities that shall be given to the Chairman of the Board.

 

(d)         Meetings of the Board.

 

(i)          Generally. The Board shall meet at such times and at such places
(including meetings by conference calls) as are determined from time to time by
the Chairman of the Board or by at least two other Directors on at least twelve
hours’ notice to each Director, either personally, by telephone, by facsimile,
by e-mail or by mail, unless all of the Directors agree to meet on shorter
notice.

 

(ii)         Quorum; Action by the Board; Remote Participation. A majority of
the authorized number of Directors specified in Section 7.1(b) shall constitute
a quorum for the transaction of business of the Board. At all times when the
Board is conducting business at a meeting of the Board, a quorum of the Board
must be present at such meeting. The affirmative vote of a majority of the
authorized number of Directors shall be required to take action at a Board
meeting and shall constitute valid and binding action by the Board. One or more
Directors may participate in a meeting of the Board by means of conference
telephone or other electronic technology by means of which all Persons
participating in the meeting can hear each other. Participation in a meeting
pursuant to this subsection (ii) shall constitute presence in person at the
meeting.

 

(e)         Action by Written Consent. Notwithstanding anything herein to the
contrary, any action of the Board may be taken without a meeting if a written
consent of a majority of the authorized number of Directors specified in Section
7.1(b) shall approve such action. Such consent shall have the same force and
effect as a vote at a meeting where a quorum was present and may be stated as
such in any document or instrument filed with the Secretary of State of
Delaware.

 

(f)         Compensation; No Employment.

 

(i)          Directors shall receive such compensation, if any, for their
services in such capacity as may be designated by the Board, from time to
time.  In addition, each Director shall be reimbursed for his reasonable
out-of-pocket expenses incurred in the performance of his duties as a Director,
pursuant to such policies as from time to time are established by the Board.
Nothing contained in this Section 7.1(f) shall be construed to preclude any
Director from serving the Company or Calavo in any other capacity and receiving
reasonable compensation for such services.

 





28

--------------------------------------------------------------------------------

 



 

(ii)         This Agreement does not, and is not intended to, confer upon any
Director any rights with respect to continued employment by the Company or
Calavo, and nothing herein should be construed to have created any employment
agreement with any Director.

 

7.2              Delegation of Authority. The Board may, from time to time,
delegate to one or more Persons such authority and duties as the Board may deem
advisable. Any delegation pursuant to this Section 7.2 may be revoked at any
time by the Board in its sole discretion.

 

7.3              Chief Executive Officer. The Company shall have a Chief
Executive Officer (the “Chief Executive Officer”), who shall be appointed by the
Board. Subject to such powers, duties and responsibilities, if any, as may be
given by the Board to the Chairman of the Board, the Chief Executive Officer
shall be responsible for the day-to-day management, business and affairs of the
Company and shall perform all duties incidental to his office which may be
required by law and all such other duties as are properly required of him by the
Board. The Chief Executive Officer shall be subject to the control of the Board.
Michael R. Lippold shall be the Company’s Chief Executive Officer beginning as
of the Effective Date and shall serve in that capacity until his death,
resignation or earlier removal and replacement at any time by the Board. The
Board shall approve the Chief Executive Officer’s compensation and perquisites.

 

7.4              Other Officers, Employees and Consultants. The Company shall
have such other officers, employees and consultants as the Board determines from
time to time are necessary or advisable, and such officers and employees shall
have any such titles as the Board determines are necessary or advisable. The
Board shall approve the compensation and perquisites of each of such officers,
employees and consultants or may elect to grant that authority to the Chief
Executive Officer with respect to some or all of such officers, employees or
consultants. Each such officer, employee and consultant shall have such power,
authority and duties as are assigned to him from time to time by the Chief
Executive Officer or the Board. In absence of an express statement of powers and
authority of an officer, each officer shall have the power and authority
normally and customarily vested in such officers of a corporation.  Any number
of offices may be held by the same person and no officer need be a Member.
Except for the Chief Executive Officer, who shall report directly to the Board,
each officer, employee and consultant shall report directly to the Chief
Executive Officer or to another person or persons designated by the Chief
Executive Officer, provided that the Board has the right and power to designate
that any such officer, employee or consultant shall instead report directly to
the Board or to the Chief Executive Officer. The Board has the right and power
to remove at any time and replace any officer, employee or consultant of the
Company, and any such removal may be made by the Board for any reason or for no
specified reason.

 

7.5              Limitation of Liability. Except as otherwise provided herein or
in any agreement entered into by such Person and the Company, and to the maximum
extent permitted by the Delaware Act, no present or former member of the Board
shall be liable to the Company or to any other Member for any act or omission
performed or omitted by such Person in good faith in his capacity as a member of
the Board; provided that such limitation of liability shall not apply to the
extent the act or omission was attributable to such Person’s gross negligence,
willful misconduct or knowing violation of law or this Agreement or any other
agreement with the Company. The Board shall be entitled to rely upon the advice
of legal counsel, independent

 





29

--------------------------------------------------------------------------------

 



 

public accountants and other experts, including financial advisors, and any act
of or failure to act by the Board in good faith reliance on such advice shall in
no event subject the Board or any of its Affiliates, employees, agents or
representatives to liability to the Company or any Member.

 

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

8.1              Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to the Delaware Act and
other applicable laws. Any holder of at least ten percent of the
then-outstanding Units shall be entitled to full access to the Company’s books
and records at any time during normal business hours. All matters concerning (a)
the determination of the relative amount of allocations and distributions among
the Members pursuant to Articles V and VI, and (b) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, shall be determined by the Board, whose
determination shall be final and conclusive as to all of the Members absent
manifest clerical error.

 

8.2              Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company
shall be November 1 to October 31, or such other annual accounting period as may
be established by the Board.

 

8.3              Reports.

 

(a)         The Company shall, upon the written request of any Member, deliver
or cause to be delivered to such Member with reasonable promptness, information
and financial data concerning the Company requested by the Member but only to
the extent the delivery of such information and data is expressly required by
the Delaware Act or is necessary for such Member to consummate a Transfer of
Units permitted by this Agreement; provided further that furnishing such
information and data shall not be financially burdensome on the Company or the
Board, or unreasonably time consuming for the employees of the Board or the
Company.

 

(b)         Subject to the availability of information, the Company shall use
reasonable efforts to deliver or cause to be delivered, within ninety days after
the end of each Fiscal Year, to each Person who was a Member at any time during
such Fiscal Year all information with respect to such Person’s Units which is
necessary for the preparation of such Person’s United States federal and state
income tax returns, including a Schedule K-1.

 

(c)         The Company shall deliver to each holder of at least ten percent of
the then-outstanding Units monthly, quarterly and annual financial statements of
the Company within fifteen days, thirty days and sixty days, respectively, after
the end of each month, quarter or Fiscal Year. Upon Calavo’s prior request, the
annual financial statements of the Company shall be audited by an accounting
firm reasonably approved by Calavo if the Company is not at such time
consolidated with Calavo for accounting purposes. In addition, the Company shall
deliver to every other Member financial statements of the Company for each
Fiscal Year at the same time that the Company delivers such annual financial
statements to Members holding at

 





30

--------------------------------------------------------------------------------

 



 

least ten percent of the then-outstanding Units. Each Member must maintain the
confidentiality of the financial statements described in this paragraph, except
to the extent that disclosure is required under applicable provisions of the
Securities Act or the Securities Exchange Act or the rules and regulations
thereunder.

 

ARTICLE IX

COVENANTS

 

9.1               Confidentiality. Each Member recognizes and acknowledges that
it has and may in the future receive certain confidential and proprietary
information and trade secrets of the Company and its Affiliates that are not
generally known to the public, including, but not limited to, information
concerning business plans, financial statements and other information provided
pursuant to this Agreement, identifiable, specific and discrete business
opportunities being pursued by the Company, operating practices and methods,
expansion plans, strategic plans, marketing plans, contracts, customer and
supplier lists or other business documents which the Company treats as
confidential, in any format whatsoever (including oral, written, electronic or
any other form or medium) (collectively, “Confidential Information”). Except as
otherwise agreed to by the Board, each Member agrees that it will not, and shall
cause each of its directors, officers, members, partners, employees and agents
not to, during or after the term of this Agreement, whether directly or
indirectly through an Affiliate or otherwise, take commercial or proprietary
advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except (i) to authorized Directors, officers, representatives, agents and
employees of the Company and as otherwise may be proper in the course of
performing such Member’s obligations, or enforcing such Member’s rights, under
this Agreement; (ii) to any bona fide prospective purchaser of the equity or
assets of such Member or its Affiliates or the Units held by such Member or of
the assets or Units of the Company, or prospective merger partner of such Member
or its Affiliates or of the Company, provided that such prospective purchaser or
merger partner agrees to be bound by the provisions of this Section 9.1 or a
comparable agreement; or (iii) as is required to be disclosed by order of a
court of competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation, provided
that, to the extent permitted by law, the Member required to make such
disclosure shall provide to the Board prompt notice of such disclosure.  For
purposes of this Article IX, “Confidential Information” shall not include any
information which is disclosed by the Company or Calavo in a prospectus or other
documents for dissemination to the public or otherwise becomes generally
available to the public other than as a result of disclosure by such Person or
any other Person who receives the information from such Person in breach of this
Agreement or in breach of any other confidentiality obligation that is owed to
the Company or Calavo. Neither the preceding provisions of this Section 9.1 nor
any other provision of this Agreement shall be construed as prohibiting Calavo
from disclosing any Confidential Information or other information that it is
required to disclose under the Securities Act or the Securities Exchange Act, or
the rules and regulations thereunder, in connection with a report or other
document that Calavo files with the Securities and Exchange Commission.

 





31

--------------------------------------------------------------------------------

 



 

9.2             Non-compete; Non-solicit.

 

(a)         Non-compete. In light of each Member’s access to Confidential
Information and position of trust and confidence with the Company, each Member
hereby agrees that, so long as such Member owns Units (the “Restricted Period”),
such Member shall not (i) render services or give advice to, or affiliate with
(as employee, partner, consultant or otherwise), or (ii) directly or indirectly
through one or more of any of their respective Affiliates, own, manage, operate,
control or participate in the ownership, management, operation or control of,
any Competitor or any division or business segment of any Competitor or
otherwise directly or indirectly compete with the business conducted by the
Company; provided, that nothing in this Section 9.2(a) shall prohibit such
Member from acquiring or owning, directly or indirectly, up to 2% of the
aggregate voting securities of any Competitor that is a publicly traded Person;
and provided, further, that the restrictions of this Section 9.2 shall cease to
apply to a Service Provider who, within six months after a Sale of the Company,
ceases to be a Service Provider of the Company by reason of (i) the Company’s
termination of the Service Provider’s employment with, or other service to, the
Company without Cause, or (ii) the Service Provider’s termination of his
employment with, or other service to, the Company for Good Reason. With respect
to the Co-Packers in their capacity as Members, if a Co-Packer should not be
able to comply with this Section 9.2, such Co-Packer shall be allowed to sell or
transfer its Units as provided in Article XI hereof.  If such Co-Packer is
unable, after using commercially reasonable efforts, to secure a bona fide
purchase offer for its Units within 90 days of being notified that such
Co-Packer is not in compliance with this Section 9.2, and has not otherwise
taken such actions as would be necessary to permit such Co-Packer to regain
compliance with this Section 9.2, then the Company shall exercise its right to
acquire such Co-Packer’s Units as provided in the last sentence of Section 9.5
below.

 

(b)         Non-solicit of Employees. In light of each Member’s access to
Confidential Information and position of trust and confidence with the Company,
each Member further agrees that, during the Restricted Period, he shall not,
directly or indirectly through one or more of any of their respective
Affiliates, hire or solicit, or encourage any other Person to hire or solicit,
any individual who has been employed by the Company within one year prior to the
date of such hiring or solicitation, or encourage any such individual to leave
such employment. This Section 9.2(b) shall not prevent a Member from hiring or
soliciting any employee or former employee of the Company who responds to a
general solicitation that is a public solicitation of prospective employees and
not directed specifically to any Company employees.

 

(c)         Non-solicit of Customers. In light of each Member’s access to
Confidential Information and position of trust and confidence with the Company,
each Member further agrees that, during the Restricted Period, he shall not,
directly or indirectly through one or more of any of their respective
Affiliates, solicit or entice, or attempt to solicit or entice, any customers or
suppliers of the Company for purposes of diverting their business from the
Company.

 

(d)         Blue Pencil. If any court of competent jurisdiction determines that
any of the covenants set forth in this Article IX, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the right and power to modify any such unenforceable
provision in lieu of severing such unenforceable provision from

 





32

--------------------------------------------------------------------------------

 



 

this Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
this Article IX or by making such other modifications as it deems warranted to
carry out the intent and agreement of the parties as embodied herein to the
maximum extent permitted by applicable law. The parties hereto expressly agree
that this Agreement as so modified by the court shall be binding upon and
enforceable against each of them.

 

9.3               Inventions. All processes, designs, technologies and
inventions relating to the business of the Company (collectively, “Inventions”),
including new contributions, improvements, ideas, discoveries, trademarks and
trade names, conceived, developed, invented, made or found by a Service
Provider, alone or with others, during his employment or consultancy with the
Company, whether or not patentable and whether or not conceived, developed,
invented, made or found on the Company’s time or with the use of the Company’s
facilities or materials, shall be the property of the Company and shall be
promptly and fully disclosed by the Service Provider to the Company. The Service
Providers shall perform all necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents or instruments
requested by the Company) to assign or otherwise to vest title to any such
Inventions in the Company and to enable the Company, at its sole expense, to
secure and maintain patents or any other rights for such Inventions. As used in
this Article IX, the term “the business of the Company” shall mean whatever
business the Company is conducting at the relevant time.

 

9.4               Other Business Activities. The parties hereto expressly
acknowledge and agree that, notwithstanding any other provision of this
Agreement: (a) each of Calavo, Fresh Benefit, Inc. (“Fresh Benefit”), of which
David Ominsky and William Farrell III are officers and/or beneficial owners of
equity securities, and their respective Affiliates are permitted to have, and
presently have or may in the future have, investments or other business
relationships, ventures, agreements or arrangements with entities engaged in
business that is not directly competitive with the business of the Company (an
“Other Business”); (b) none of Calavo, Fresh Benefit or their respective
Affiliates will be prohibited by virtue of Calavo’s and Messrs. Ominsky and
Farrell III’s respective investment in the Company from pursuing and engaging in
any such activities; (c) none of Calavo, Fresh Benefit or their respective
Affiliates will be obligated to inform the Company or any Member of any such
opportunity, relationship or investment (a “Business Opportunity”) or to present
such Business Opportunity to the Company, and the Company hereby renounces any
interest in a Business Opportunity and any expectancy that a Business
Opportunity will be offered to it; (d) nothing contained herein shall limit,
prohibit or restrict any Director, who is also a Calavo director, from serving
on the board of directors or other governing body or committee of any Other
Business; and (e) the Members will not acquire, be provided with an option or
opportunity to acquire, or be entitled to any interest or participation in any
Other Business as a result of the participation therein of any of Calavo, Fresh
Benefit or their respective Affiliates. The parties hereto expressly authorize
and consent to the involvement of Calavo, Fresh Benefit and/or their respective
Affiliates in any Other Business. The parties hereto expressly waive, to the
fullest extent permitted by applicable law, any rights to assert any claim that
such involvement breaches any fiduciary or other duty or obligation owed by
Calavo, David Ominsky or William Farrell III to the Company or any Member or to
assert that such involvement constitutes a conflict of interest by Calavo, David
Ominsky or William

 





33

--------------------------------------------------------------------------------

 



 

Farrell III with respect to the Company or any Member. Notwithstanding anything
to the contrary in this Section 9.4,  Sections 9.1,  9.2 and 9.3 shall remain in
effect.

 

9.5               Violations. If any Member breaches any provision of this
Article IX, or in the event that any such breach is threatened by any Member, in
addition to and without limiting or waiving any other remedies available to the
Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Article IX. The parties hereto expressly
acknowledge and agree that, among the Company’s other rights and remedies, the
Company shall not be required to make any payments or distributions to a Member
under this Agreement or under an employment agreement or consulting agreement
between a Member who is a Service Provider and the Company if such Member
violates any agreement or duty under this Article IX. The Company has a right to
buy a breaching Member’s Units for his or its cash Capital Contribution to the
Company in respect of such Units, and any unpaid Promissory Note shall be repaid
if the Company buys an Initial Service Provider’s Units on his breach.

 

ARTICLE X

TAX MATTERS

 

10.1           Preparation of Tax Returns. The Company shall arrange for the
preparation and timely filing of all returns required to be filed by the
Company. Each Member shall timely furnish to the Board all pertinent information
in its possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.

 

10.2           Tax Elections. The Taxable Year shall be determined by the Board
in accordance with applicable laws. The Board shall, in its sole discretion,
determine whether to make or revoke any available election pursuant to the Code.
Each Member will upon request supply any information necessary to give proper
effect to such election.

 

10.3           Tax Controversies. The Tax Matters Partner is authorized and
required to represent the Company (at the Company’s expense) in connection with
all examinations of the Company’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Company funds
for professional services and reasonably incurred in connection therewith. Each
Member agrees to cooperate with the Company and to do or refrain from doing any
or all things reasonably requested by the Company with respect to the conduct of
such proceedings.

 

10.4           Tax Representative.

 

(a)                  This Section 10.4 shall become effective commencing as of
January 1, 2018. Upon its effectiveness, all references in this Agreement to
"Tax Matters Partner" shall be replaced with "Tax Representative" and all
references throughout this Agreement to provisions of the Code shall be to such
provisions as enacted by the Bipartisan Budget Act of 2015, as such provisions
may subsequently be modified.

 

(b)                 Unless and until another Member is designated as the
Company's designated "partnership representative" within the meaning of Code
Section 6223 (the

 





34

--------------------------------------------------------------------------------

 



 

“Tax Representative”), the existing Tax Matters Partner shall act as the Tax
Representative with sole authority to act on behalf of the Company for purposes
of Subchapter C of Chapter 63 of the Code and any comparable provisions of state
or local income tax laws.

 

(c)                  If the Company qualifies to elect pursuant to Code Section
6221(b) (or any successor provision) to have Subchapter C of Chapter 63 of the
Code not apply to any federal income tax audits and other proceedings, the Tax
Representative shall cause the Company to make such election.

 

(d)                 If any "partnership adjustment" (as defined in Code Section
6241(2)) is determined with respect to the Company, the Tax Representative shall
promptly notify the Members upon the receipt of a notice of final partnership
adjustment, and shall, within 30 days after the receipt of such notice, take
such actions as it deems reasonably necessary (including whether to file a
petition in Tax Court) to cause the Company to pay the amount of any such
adjustment under Code Section 6225, or make the election under Code Section
6226.

 

(e)                  If any "partnership adjustment" (as defined in Code Section
6241(2)) is finally determined with respect to the Company, and the Tax
Representative has not caused the Company to make the election under Code
Section 6226, then (i) the Members shall take such actions requested by the Tax
Representative, including filing amended tax returns and paying any tax due in
accordance with Code Section 6225(c)(2); (ii) the Tax Representative shall use
commercially reasonable efforts to make any modifications available under Code
Section 6225(c)(3), (4) and (5); and (iii) any "imputed underpayment" (as
determined in accordance with Code Section 6225) or partnership adjustment that
does not give rise to an imputed underpayment shall be apportioned among the
Members of the Company for the taxable year in which the adjustment is finalized
in such manner as may be necessary (as determined by the Tax Representative in
good faith) so that, to the maximum extent possible, the tax and economic
consequences of the partnership adjustment and any associated interest and
penalties are borne by the Members based upon the Units they held in the Company
for the reviewed year.

 

(f)                  If any Subsidiary of the Company (i) pays any partnership
adjustment under Code Section 6225; (ii) requires the Company to file an amended
tax return and pay associated taxes to reduce the amount of a partnership
adjustment imposed on the Subsidiary, or (iii) makes an election under Code
Section 6226, the Tax Representative shall cause the Company to make the
administrative adjustment request provided for in Code Section
6227  consistent  with  the  principles  and  limitations  set  forth  in
Sections 10.4(d) through 10.4(e) above for partnership adjustments of the
Company, and the Members shall take such actions reasonably requested by the Tax
Representative in furtherance of such administrative adjustment request.

 

(g)                 The obligations of each Member or former Member under this
Section 10.4 shall survive the transfer or redemption by such Member of its
Units and the termination of this Agreement or the dissolution of the Company.

 





35

--------------------------------------------------------------------------------

 



 

ARTICLE XI

TRANSFER OF UNITS

 

11.1           Transfers by Members.

 

(a)         No Member shall Transfer any interest in any Units other than (i) to
a Permitted Transferee, (ii) in connection with an Approved Sale or a Public
Offering, (iii) pursuant to and in compliance with this Article XI, except as
set forth in Section 11.2(h), (iv) to Calavo or other Members under Section 3.3
or pursuant to the Promissory Notes or (v) with the prior written consent of the
Board, which consent may be withheld in the Board’s sole
discretion.  Furthermore, no Member who is an Initial Service Provider shall
Transfer any interest in any Initial Units until May 1, 2018 and only then if
his Promissory Note is repaid in full, except for Transfers to Calavo or other
Members under Section 3.3 or pursuant to the Promissory Notes, or in connection
with an Approved Sale or a Public Offering.  Any Transfer or attempted Transfer
in violation of this Section 11.1(a) shall be void.

 

(b)         Except in connection with an Approved Sale, each Transferee of Units
or other interest(s) in the Company, including any beneficiary of a deceased
Service Provider whose Initial Units have vested pursuant to this Agreement,
shall, as conditions precedent to such Transfer, be admitted as a Member
pursuant to Section 4.1 and execute and deliver a counterpart or joinder to this
Agreement pursuant to which such Transferee shall agree to be bound by the
provisions of this Agreement.

 

11.2           Right of First Refusal.

 

(a)         Offered Units.  At any time prior to the consummation of a Public
Offering or an Approved Sale, and subject to the terms and conditions specified
in this Article XI (including, without limitation, Section 11.1), the Company,
first, and each Member holding Units other than Calavo, second, shall have a
right of first refusal if any Member other than Calavo (the “Offering Member”)
receives a bona fide offer that the Offering Member desires to accept to
Transfer all or any portion of the Units (the “Offered Units”) it or he owns. As
used herein, the term “Applicable ROFR Rightholders” shall mean, in the case of
a proposed Transfer of the Offered Units, all Members other than Calavo and the
Offering Member holding Units, and the term “Offering Member” shall exclude
Calavo. In the event that Impermanence receives a bona fide offer that
Impermanence desires to accept to Transfer a majority of the ownership interests
of Impermanence (“Impermanence Interests”), so long as Impermanence owns Units,
the term (as used in this Section 11.2) (i) “Offered Units” shall be deemed to
refer to Impermanence Interests, and (ii) “Units” shall refer to Impermanence
Interests when the context requires; provided, however, that notwithstanding
anything to the contrary contained herein, the right of first refusal provided
under this Section 11.2 as to Impermanence Units shall extend solely to the
Applicable ROFR Rightholders (and not to the Company) and the following
provisions of this Section 11.2 shall be interpreted accordingly.

 

(b)         Offering; Exceptions. Each time the Offering Member receives an
offer for a Transfer of any of its or his Units, other than Transfers that (i)
are Permitted Transfers, or (ii) are proposed to be made by a dragging Member or
required to be made by a Member dragged along pursuant to Section 11.3 in
connection with an Approved Sale or a Public Offering, the

 





36

--------------------------------------------------------------------------------

 



 

Offering Member shall first make an offering of the Offered Units to the
Company, first, and the Applicable ROFR Rightholders, second, all in accordance
with the following provisions of this Section 11.2, prior to Transferring such
Offered Units to the proposed purchaser.

 

(c)        Offer Notice.

 

(i)         The Offering Member shall, within five business days of receipt of
the Transfer offer, give written notice (the “Offering Member Notice”) to the
Company and the Applicable ROFR Rightholders stating that it has received a
signed, bona fide offer for a Transfer of its or his Units and specifying: (A)
the number of Offered Units to be Transferred by the Offering Member; (B) the
proposed date, time and location of the closing of the Transfer, which shall not
be less than sixty business days from the date of the Offering Member Notice;
(C) the purchase price per Offered Unit (which shall be payable solely in cash)
and the other material terms and conditions of the Transfer; and (D) the name of
the Person who has offered to purchase such Offered Units. The Offering Member
Notice shall be accompanied by a copy of the signed offer from the proposed
purchaser.

 

(ii)        The Offering Member Notice shall constitute the Offering Member’s
offer to Transfer the Offered Units to the Company and the Applicable ROFR
Rightholders, which offer shall be irrevocable until the end of the ROFR
Rightholder Option Period described in Section 11.2(d)(iii).

 

(iii)       By delivering the Offering Member Notice, the Offering Member
represents and warrants to the Company and each Applicable ROFR Rightholder
that: (A) the Offering Member has full right, title and interest in and to the
Offered Units; (B) the Offering Member has all the necessary power and authority
and has taken all necessary action to Transfer such Offered Units as
contemplated by this Section 11.2; (C) the Offered Units are free and clear of
any and all liens other than those arising as a result of or under the terms of
this Agreement; and (D) the Offered Units are the subject of a bona fide offer
from the proposed purchaser.

 

(d)        Exercise of Right of First Refusal.

 

(i)         Upon receipt of the Offering Member Notice, the Company and each
Applicable ROFR Rightholder shall have the right to purchase the Offered Units
in the following order of priority: first, the Company shall have the right to
purchase all or any portion of the Offered Units in accordance with the
procedures set forth in Section 11.2(d)(ii), and thereafter, the Applicable ROFR
Rightholders shall have the right to purchase the Offered Units, in accordance
with the procedures set forth in Section 11.2(d)(iii), to the extent the Company
does not exercise its right in full. Notwithstanding the foregoing, the Company
and the Applicable ROFR Rightholders may only exercise their right to purchase
the Offered Units if, after giving effect to all elections made under this
Section 11.2(d), no less than all of the Offered Units will be purchased by the
Company and/or the Applicable ROFR Rightholders.

 

(ii)        The initial right of the Company to purchase any Offered Units shall
be exercisable with the delivery of a written notice (the “Company ROFR Exercise
Notice”) by the Company to the Offering Member and the Applicable ROFR
Rightholders within ten business days of receipt of the Offering Member Notice
(the “Company Option

 





37

--------------------------------------------------------------------------------

 



 

Period”), stating the number (including where such number is zero) of Offered
Units the Company elects irrevocably to purchase on the terms and respective
purchase prices set forth in the Offering Member Notice. The Company ROFR
Exercise Notice shall be binding upon delivery and irrevocable by the Company.

 

(iii)       If the Company shall have indicated an intent to purchase any less
than all of the Offered Units, the Applicable ROFR Rightholders shall have the
right to purchase the remaining Offered Units not selected by the Company. For a
period of fifteen business days following the receipt of a Company ROFR Exercise
Notice in which the Company has elected to purchase less than all the Offered
Units (such period, the “ROFR Rightholder Option Period”), each Applicable ROFR
Rightholder shall have the right to elect irrevocably to purchase all or none of
its Percentage Interest of the remaining Offered Units by delivering a written
notice to the Company and the Offering Member (a “Member ROFR Exercise Notice”)
specifying its desire to purchase its Percentage Interest of the remaining
Offered Units, on the terms and respective purchase prices set forth in the
Offering Member Notice. In addition, each Applicable ROFR Rightholder shall
include in its Member ROFR Exercise Notice the number of remaining Offered Units
that it wishes to purchase if any other Applicable ROFR Rightholders do not
exercise their rights to purchase their entire Percentage Interest of the
remaining Offered Units. Any Member ROFR Exercise Notice shall be binding upon
delivery and irrevocable by the Applicable ROFR Rightholder.

 

(iv)       The failure of the Company or any Applicable ROFR Rightholder to
deliver a Company ROFR Exercise Notice or Member ROFR Exercise Notice,
respectively, by the end of the Company Option Period or ROFR Rightholder Option
Period, respectively, shall constitute a waiver of their respective rights of
first refusal under this Section 11.2(d)(iv) with respect to the Transfer of
Offered Units, but shall not affect their respective rights with respect to any
future Transfers.

 

(e)         Allocation of Offered Units. Upon the expiration of the ROFR
Rightholder Option Period, the Offered Units not selected for purchase by the
Company pursuant to Section 11.2(d)(ii) shall be allocated for purchase among
the Applicable ROFR Rightholders as follows:

 

(i)         First, to each Applicable ROFR Rightholder having elected to
purchase its entire Percentage Interest of such Units, such Applicable ROFR
Rightholder’s Percentage Interest of such Units; and

 

(ii)        Second, the balance, if any, not allocated under clause (i) above
(and not purchased by the Company pursuant to Section 11.2(d)(ii)), shall be
allocated to those Applicable ROFR Rightholders who set forth in their Member
ROFR Exercise Notices a number of Offered Units that exceeded their respective
Percentage Interest (the “Purchasing Rightholders”), in an amount, with respect
to each such Purchasing Rightholder, that is equal to the lesser of (A) the
number of Offered Units that such Purchasing Rightholder elected to purchase in
excess of its Percentage Interest; or (B) the product of (x) the number of
Offered Units not allocated under clause (i) (and not purchased by the Company
pursuant to Section 11.2(d)(ii)), multiplied by (y) a fraction, the numerator of
which is the number of Offered Units that such Purchasing Rightholder was
permitted to purchase pursuant to clause (i),

 





38

--------------------------------------------------------------------------------

 



 

and the denominator of which is the aggregate number of Offered Units that all
Purchasing Rightholders were permitted to purchase pursuant to clause (i).

 

(iii)       The process described in clause (ii) shall be repeated until no
Offered Units remain or until such time as all Purchasing Rightholders have been
permitted to purchase all Offered Units that they desire to purchase.

 

(f)         Consummation of Sale. In the event that the Company and/or the
Applicable ROFR Rightholders shall have, in the aggregate, exercised their
respective rights to purchase all and not less than all of the Offered Units,
then the Offering Member shall sell such Offered Units to the Company and/or the
Applicable ROFR Rightholders, and the Company and/or the Applicable ROFR
Rightholders, as the case may be, shall purchase such Offered Units, within
sixty days following the expiration of the ROFR Rightholder Option Period (which
period may be extended for a reasonable time not to exceed ninety days to the
extent reasonably necessary to obtain required approvals or consents from any
Governmental Authority). Each Member shall take all actions as may be reasonably
necessary to consummate the sale contemplated by this Section 11.2(f),
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate. At the closing of any sale and purchase pursuant to this Section
11.2(f), the Offering Member shall deliver to the Company and/or the
participating Applicable ROFR Rightholders certificates (if any) representing
the Offered Units to be sold, free and clear of any liens or encumbrances (other
than those contained in this Agreement), accompanied by evidence of transfer and
all necessary transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from the Company and/or such Applicable
ROFR Rightholders by certified or official bank check or by wire transfer of
immediately available funds.

 

(g)         Sale to Proposed Purchaser. In the event that the Company and/or the
Applicable ROFR Rightholders shall not have collectively elected to purchase all
of the Offered Units, then the Offering Member may Transfer all of such Offered
Units, at a price per Offered Unit not less than specified in the Offering
Member Notice and on other terms and conditions which are not materially more
favorable in the aggregate to the proposed purchaser than those specified in the
Offering Member Notice, but only to the extent that such Transfer occurs within
sixty days after expiration of the ROFR Rightholder Option Period. Any Offered
Units not Transferred within such 60-day period will be subject to the
provisions of this Section 11.2 upon subsequent Transfer.

 

(h)         Exception to Right of First Refusal. Notwithstanding anything to the
contrary in this Article XI or in any other provision of this Agreement, Calavo
(i) may Transfer at any time after the Effective Date all or any portion of the
Units it owns, and (ii) is not obligated to provide the Company or any other
Member with the right of first refusal described in this Section 11.2 in
connection with any such Transfer.

 

11.3           Approved Sale; Drag Along Obligations; Tag Along Rights; Public
Offering.

 

(a)         If the Board approves a Sale of the Company (an “Approved Sale”),
each Member, on ten days’ written notice from the Board, shall vote for, consent
to and raise no objections against such Approved Sale. If the Approved Sale is
structured as a (i) merger or

 





39

--------------------------------------------------------------------------------

 



 

consolidation, each Member holding Units shall waive any dissenters rights,
appraisal rights or similar rights in connection with such merger or
consolidation or (ii) sale of Units, each Member holding Units shall agree to
sell all of its or his Units and rights to acquire Units on the terms and
conditions approved by the Board. Each Member holding Units shall take all
necessary or desirable actions in connection with the consummation of the
Approved Sale as requested by the Board.

 

(b)         The obligations of each Member holding Units with respect to the
Approved Sale are subject to the satisfaction of the following conditions: (i)
the consideration payable upon consummation of such Approved Sale to all Members
shall be allocated among the Members as if distributed pursuant to Section
6.1(b) (except to the extent that Tax Advances required to have been made by the
Company pursuant to Section 6.1(c) have not been made, in which case such
consideration shall first be distributed in respect of all Tax Advances which
were not made as required by Section 6.1(c) and then in accordance with Section
6.1(b)); and (ii) upon the consummation of the Approved Sale, all of the Members
holding a particular class of Units shall receive the same amount of
consideration per Unit of such class (with any noncash consideration valued in
good faith by the Board), as reduced for any Member by the aggregate principal
amount plus all accrued and unpaid interest on any debt or other obligations of
such Member to the Company.

 

(c)         Notwithstanding anything in this Agreement to the contrary, in
connection with an Approved Sale, (i) no Member will be required to make
affirmative representations or warranties except as to such Member’s due power
and authority, non-contravention and ownership of Units, free and clear of all
liens, and (ii) each Member may be severally (and not jointly) obligated to join
on a pro rata basis in any customary indemnification obligation agreed to by the
Board in connection with such Approved Sale, except that each Member may be
fully liable for obligations that relate specifically to such Member, such as
indemnification with respect to representations and warranties given by such
Member regarding such Member’s title to and ownership of Units; provided that no
Member shall be obligated in connection with such Approved Sale to agree to
indemnify or hold harmless the Transferees with respect to any amount in excess
of the cash proceeds to which such Member is entitled in such Approved Sale or
to make indemnity payments in excess of the net cash proceeds paid to such
holder in connection with such Approved Sale; provided further that any escrow
of proceeds of any such transaction shall be withheld on a pro rata basis among
all Members. Each Member shall enter into any customary indemnification or
contribution agreement reasonably requested by the Board to ensure compliance
with this Section 11.3(c) and the provisions of this Section 11.3(c) shall be
deemed complied with if the requirement for several liability is addressed
through such agreement, even if the purchase and sale agreement or merger
agreement related to the Approved Sale provides for joint and several liability.

 

(d)         If the Company or holders of a majority of the Units enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission under the
Securities Act may be available with respect to such negotiation or transaction
(including a merger, consolidation or other reorganization), any Member who is
not an “accredited investor” under Rule 501 under the Securities Act shall, at
the request of the holders of a majority of the Units, appoint a “purchaser
representative” (as such term is defined in Rule 501 promulgated under the
Securities Act) designated by the

 





40

--------------------------------------------------------------------------------

 



 

Company and reasonably acceptable to the holders of a majority of the Units. If
any Member so appoints a purchaser representative, the Company shall pay the
fees of such purchaser representative. However, if any Member declines to
appoint the purchaser representative designated by the Company, such Member
shall appoint another purchaser representative (reasonably acceptable to the
holders of a majority of the Units), and such Member shall be responsible for
the fees of the purchaser representative so appointed.

 

(e)         Except as otherwise provided in Section 11.3(d), each Member
Transferring Units pursuant to this Section 11.3 shall pay a share of the
expenses incurred by the Members in connection with such Transfer on a pro rata
basis among all Transferring Members (including by reducing the portion of the
consideration to which such Member would be entitled in such Approved Sale).

 

(f)         In the event that Members owning a majority of the outstanding Units
of the Company (“Majority Members”) desire or propose to sell a majority of the
issued and outstanding Units of the Company for consideration but the foregoing
is not an Approved Sale, the Majority Members shall first notify the remaining
Members (the “Minority Members”) in writing of the proposed sale within at least
ten (10) business days prior to the closing of such sale and detail its
principal terms, including but not limited to the proposed price and purchaser.
Upon the Minority Members’ receipt of such notice, each Minority Member shall
have a period of fifteen (15) days within which to notify the Majority Members
in writing of his desire to sell to the prospective purchaser (or, at the
Majority Members’ option, to the Majority Members, who hereby agree to purchase
in the event they exercise such option and the proposed sale is consummated) the
Minority Members’ Units for the price and on the terms specified in the notice.
If a Minority Member elects to sell to the prospective purchaser (and the
Majority Members do not exercise the foregoing option to purchase), then the
Majority Members shall assign to the Minority Members making such election as
much of their interest in the agreement with the prospective purchaser as such
Minority Members shall be entitled to and shall accept hereunder (allocating in
accordance with each participating Member’s Percentage Interest). If, within
fifteen (15) days following their receipt of the notice from the Majority
Members, none of the Minority Members elects to sell such Minority Members'
Units to the prospective purchaser, the Majority Members shall have a period of
sixty (60) days thereafter to sell their Units to the prospective purchaser, but
only on terms and conditions no more favorable to the Majority Members than
those contained in the notice sent to the Minority Members.

 

(g)         In addition, if the Board approves a Public Offering, each Member
shall, and shall cause its representatives to, vote for, consent to (to the
extent it has any voting or consenting rights) and raise no objections against
any such transaction, and the Company, the Board and each Member shall take all
reasonable actions in connection with the consummation of any such transaction
as requested by the Board, including without limitation executing a market
stand-off agreement and lock-up agreement as may be required by the
representative of the underwriters.

 

(h)         In no manner shall this Section 11.3 be construed to grant to any
Member any dissenters’ rights or appraisal rights or give any Member any right
to vote in any transaction structured as a merger or consolidation (it being
understood that the Members have expressly waived rights under Section 18-210 of
the Delaware Act and any other dissenters rights,

 





41

--------------------------------------------------------------------------------

 



 

appraisal rights or similar rights (if any) and have granted to the Board the
sole right to approve or consent to a merger or consolidation of the Company
without approval or consent of the Members).

 

11.4            Void Transfers. Any Transfer by any Member of any Units or other
interest in the Company in contravention of this Agreement in any respect
(including the failure of the Transferee to execute and deliver a counterpart or
joinder to this Agreement) or which would cause the Company to not be treated as
a partnership for U.S. federal income tax purposes shall be void and ineffectual
and shall not bind or be recognized by the Company or any other party. No
purported assignee shall have any right to any profits, losses or distributions
of the Company.

 

11.5            Additional Restrictions on Transfer.

 

(a)         Notwithstanding any other provisions of this Article XI, no Transfer
of Units or any other interest in the Company may be made unless in the opinion
of counsel (who may be counsel for the Company), reasonably satisfactory in form
and substance to the Board and counsel for the Company (which opinion may be
waived, in whole or in part, at the sole discretion of the Board), such Transfer
would be exempt from registration under the Securities Act. Such opinion of
counsel shall be delivered in writing to the Company prior to the date of the
Transfer.

 

(b)         In order to permit the Company to qualify for the benefit of a “safe
harbor” under Code Section 7704, notwithstanding anything to the contrary in
this Agreement, no Transfer of any Unit or economic interest shall be permitted
or recognized by the Company or the Board (within the meaning of Treasury
Regulation Section 1.7704-1(d)) if and to the extent that such Transfer would
cause the Company to have more than 100 partners (within the meaning of Treasury
Regulation Section 1.7704-1(h), including the look-through rule in Treasury
Regulation Section 1.7704-1(h)(3)).

 

11.6            Legend. In the event that certificates representing the Units
are issued (“Certificated Units”), such certificates will bear the following
legend:

 

“THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN A LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED AND
MODIFIED FROM TIME TO TIME, GOVERNING THE ISSUER AND BY AND AMONG CERTAIN
INVESTORS THEREIN. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE ISSUER TO
THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

11.7            Transfer Fees and Expenses. Except as provided in Sections 11.2
and 11.3, unless waived in writing by the Board in its sole discretion, the
Transferor and Transferee of any Units

 





42

--------------------------------------------------------------------------------

 



 

or other interest in the Company shall be jointly and severally obligated to
reimburse the Company for all reasonable expenses (including attorneys’ fees and
expenses) of any Transfer or proposed Transfer, whether or not consummated.

 

ARTICLE XII

WITHDRAWAL AND RESIGNATION OF MEMBERS

 

12.1            Withdrawal and Resignation of Member. No Member shall have the
power or right to withdraw or otherwise resign as a Member prior to the
dissolution and winding up of the Company pursuant to Article XIII without the
prior written consent of the Board (which consent may be withheld by the Board
in its sole discretion), except as otherwise expressly permitted by this
Agreement. Upon a Transfer of all of a Member’s Units in a Transfer permitted by
this Agreement, such Member shall cease to be a Member. Notwithstanding that
payment on account of a withdrawal may be made after the effective time of such
withdrawal, any completely withdrawing Member will not be considered a Member
for any purpose after the effective time of such complete withdrawal, and, in
the case of a partial withdrawal, such Member’s Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.

 

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

 

13.1            Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members. The Company shall dissolve, and
its affairs shall be wound up only upon the first to occur of the following:

 

(a)         Upon the approval at any time of the Board; or

 

(b)        The entry of a decree of judicial dissolution of the Company under
Section 35-5 of the Delaware Act or an administrative dissolution under Section
18-802 of the Delaware Act.

 

Except as otherwise set forth in this Article XIII, the Company is intended to
have perpetual existence. The death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company shall not cause a
dissolution of the Company, and the Company shall continue in existence subject
to the terms and conditions of this Agreement.

 

13.2            Liquidation and Termination. On the dissolution of the Company,
the Board shall act as liquidator or may appoint one or more representatives,
Members or other Persons as liquidator(s).  The liquidators shall pay, satisfy
or discharge from Company funds all of the debts, liabilities and obligations of
the Company (including all expenses incurred in liquidation) or otherwise make
adequate provision for payment and discharge thereof (including the
establishment of a cash fund for contingent liabilities in such amount and for
such term as the liquidators may reasonably determine) and proceed diligently to
wind up the affairs of the Company and make final distributions as provided
herein and in the Delaware Act. The costs of liquidation shall be borne as a
Company expense. The Fair Market Value (as determined by the liquidators) of any
remaining assets of the Company shall, following payment, satisfaction or

 





43

--------------------------------------------------------------------------------

 



 

discharge of all liabilities as determined by the liquidators, be distributed as
liquidating Distributions to the holders of Units in accordance with their
Percentage Interests until any such holder has a Capital Account balance of
zero; additional assets shall be distributed to the other holders of Units in
accordance with their remaining Capital Account balances and to the extent
thereof; and additional assets, if any, shall be distributed to all holders of
Units in accordance with their Percentage Interests. Until final distribution,
the liquidators shall continue to operate the Company properties with all of the
power and authority of the Board.

 

13.3            Cancellation of Certificate. On completion of the distribution
of Company assets as provided herein, the Company shall be terminated (and the
Company shall not be terminated prior to such time), and the Board (or such
other Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 13.3.

 

13.4            Reasonable Time for Winding Up. A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 13.2 in order to minimize
any losses otherwise attendant upon such winding up.

 

13.5            Return of Capital. The Board, Members or other liquidators shall
not be personally liable for the return of Capital Contributions or any portion
thereof to the Members (it being understood that any such return shall be made
solely from Company assets).

 

ARTICLE XIV

GENERAL PROVISIONS

 

14.1           Power of Attorney.

 

(a)         Each Member hereby constitutes and appoints the Board, with full
power of substitution, as its or his true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead, to execute, swear
to, acknowledge, deliver, file and record in the appropriate public offices (i)
this Agreement, all certificates and other instruments and all amendments
thereof in accordance with the terms hereof which the Board deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (ii)
all instruments which the Board deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (iii) all conveyances and other instruments or documents which
the Board deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (iv) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article IV or XII.

 





44

--------------------------------------------------------------------------------

 



 

(b)         The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member and the Transfer of all or
any portion of his or its Units and shall extend to such Member’s heirs,
successors, assigns and personal representatives.

 

14.2            Amendments. Subject to the right and power of the Board to amend
this Agreement to the limited extent expressly provided in the last sentence of
this Section 14.2, including in connection with the issuance of new or
additional Equity Securities, or any class or series thereof, this Agreement may
be amended, modified, or waived only by a Super-Majority Vote of the Units;
provided that: (a) if, after the Effective Date of this Agreement at least one
additional class of Units is issued by the Company, any such amendment,
modification, or waiver would adversely affect in any material respect the
rights, preferences or privileges of any class of Units relative to another
class of Units, such amendment, modification, or waiver shall also require the
affirmative vote of at least two-thirds of the outstanding Units of the class of
Units so adversely affected; (b) if any such amendment, modification or waiver
would materially change the rights or obligations as between members of the same
class of Units with respect to such Units (e.g. grant some but not all Members
of a class certain material rights with respect to their Units), such amendment,
modification, or waiver shall also require the approval of at least eighty
percent of the outstanding Units of that class of Units and/or (c) if such
amendment, modification or waiver would require a Member to make a mandatory
capital contribution in the Company, or would otherwise subject a Member to
increased personal liability other than as provided in Section 4.5, then such
amendment, modification or waiver shall also require the approval of such
Member. In connection with any amendment, modification or waiver, or other
approval hereunder, the Board will have no obligation to provide any information
to any Person unless the consent of such Person is required to be obtained in
order to effectuate such amendment, modification or waiver; and provided that
the Board shall be required to inform the holders of Units of the substance and
occurrence of any amendment. Notwithstanding anything to the contrary in this
Agreement, the Board may, without the consent of any Member, amend the Schedule
of Members attached hereto to reflect the admission of any Member or Members,
the creation or issuance of any other Units or interests in the Company and the
corresponding adjustments to Percentage Interests or the making of any Capital
Contributions, and may amend the Schedule of Members and this Agreement in the
manner described in Section 14.20.

 

14.3            Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
Legal title to any or all Company assets may be held in the name of the Company
or one or more nominees, as the Board may determine. The Board hereby declares
and warrants that any Company assets for which legal title is held in the name
of any nominee shall be held in trust by such nominee for the use and benefit of
the Company in accordance with the provisions of this Agreement. All Company
assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held.

 

14.4            Remedies. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

 





45

--------------------------------------------------------------------------------

 



 

14.5            Successors and Assigns. All covenants and agreements contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns, whether so expressed or not.

 

14.6            Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

14.7            Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14.8            Descriptive Headings; Interpretation. The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the words “including” or
“include” in this Agreement shall be by way of example rather than by
limitation. Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof. Wherever
required by the context, references to a Fiscal Year shall refer to a portion
thereof. The use of the words “or,” “either” and “any” shall not be exclusive.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Wherever a conflict exists between this Agreement
and any other agreement, this Agreement shall control but solely to the extent
of such conflict.

 

14.9            Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

14.10          Addresses and Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given or
made when (a) delivered personally to the recipient, (b) telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 2:00 p.m. Los
Angeles, California time on a business day, and otherwise on the next business
day, or (c) one business day after being sent to the recipient by reputable
overnight courier service (charges prepaid). Such notices, demands and other
communications shall be sent to the address for such recipient set

 





46

--------------------------------------------------------------------------------

 



 

forth in the Company’s books and records (which shall initially be the addresses
set forth on the signature pages of this Agreement), or to such other address or
to the attention of such other person as the recipient party has specified by
prior written notice to the sending party. Any notice to the Board or the
Company shall be deemed given if received by the Board at the principal office
of the Company designated pursuant to Section 2.5, with a copy delivered to
Calavo’s Chief Executive Officer at Calavo’s address set forth below its
signature on this Agreement.

 

14.11          Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any non-Member creditors of the Company or any
of its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Net Income,
Net Loss, Distributions, capital or property other than as a secured creditor.

 

14.12          Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

14.13          Further Action.  The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

 

14.14          Offset. Whenever the Company is to pay any sum to any Member, any
amounts that such Member owes to the Company under this Agreement may, to the
extent permitted pursuant to applicable law, be deducted from that owed sum
before such payment.

 

14.15          Entire Agreement. This Agreement and those documents expressly
referred to herein and other documents dated as of even date herewith or of the
Original Agreement, including the Line of Credit Agreement, the Promissory
Notes, the Units Pledge and Security Agreements between Calavo and the Initial
Service Providers, and the Service Provider Agreement between the Company and
David Ominsky, embody the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

14.16          Delivery by Facsimile or E-Mail. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or e-mail, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or

 





47

--------------------------------------------------------------------------------

 



 

communicated through the use of a facsimile machine or e-mail as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.

 

14.17          Dispute Resolution. Any Action seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated by this Agreement may be brought against any of
the parties only in any federal or state court located in Los Angeles,
California and each of the parties hereto hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such Action and waives any objection to venue laid therein. Process in any such
Action may be served on any party anywhere in the world, whether within or
without the State of California. Without limiting the generality of the
foregoing, each party hereto agrees that service of process upon such party at
the address referred to in Section 14.10, together with written notice of such
service to such party, shall be deemed effective service of process upon such
party.

 

14.18          Survival.  Article IX and this Article XIV shall survive and
continue in full force in accordance with its terms notwithstanding any
termination of this Agreement or the dissolution of the Company.

 

14.19          Expenses. The Company shall pay and hold Calavo harmless against
liability for the payment of the reasonable out-of-pocket expenses of Calavo
(including the reasonable fees and expenses of legal counsel or other advisors)
in connection with (a) start-up and organizational costs in connection with the
formation of the Company and the commencement of its business and operations and
(b) the preparation, negotiation and execution of this Agreement and each other
agreement executed in connection herewith and the consummation of the
transactions contemplated hereby. Nothing in this Agreement shall require
reimbursement of expenses of any Member except as described in the preceding
sentence.

 

14.20          Effective Date. This Agreement shall be in full force and effect,
as of April 18th, 2017 following its execution and approval as provided for
herein. In that connection, (a) the Percentage Interests set forth in Schedule A
assume that each party whose name is listed on the signature pages of this
Agreement as of the Effective Date has executed and delivered this Agreement,
(b) the Board has the right and power, without the consent of any Member, to
make technical changes to this Agreement and to add references to any Additional
Member or Substituted Member approved for admission as provided in this
Agreement.

 

14.21          Acknowledgements. Upon execution and delivery of a counterpart to
this Agreement or a joinder to this Agreement, each Member and Additional Member
shall be deemed to acknowledge to, and agree with, Calavo and every other Member
as follows: (a) the determination of such Member or Additional Member to acquire
Units pursuant to this Agreement and any other agreement referenced herein has
been made by such Member or Additional Member independent of any other Member
and independent of any statements or opinions as to the advisability of such
purchase or as to the properties, business, prospects or condition (financial or
otherwise) of the Company which may have been made or given by the Board or by
any agent or employee of the Board; (b) the Board has not acted as an agent of
such Member or Additional Member in connection with making its investment
hereunder, and the Board shall not serve as an agent of such Member or
Additional Member in connection with monitoring its investment hereunder; (c)
TroyGould PC is not counsel to any Members other

 





48

--------------------------------------------------------------------------------

 



 

than Calavo and is not representing and will not represent any other Member or
Additional Member in connection with this Agreement or any dispute which may
arise between Calavo, on the one hand, and any other Member or Additional
Member, on the other hand; (d) such Member or Additional Member will, if it
desires legal advice with respect to this Agreement, retain its own independent
counsel; and (e) TroyGould PC may represent Calavo in connection with any and
all matters contemplated hereby (including any dispute between Calavo, on the
one hand, and any other Member or Additional Member, on the other hand) and each
other Member or Additional Member waives any conflict of interest in connection
with such representation by TroyGould PC.

 

* * * * *





49

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

 

 

 

 

 

 

APPROVING MEMBERS

 

 

 

CALAVO GROWERS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lecil E. Cole

 

 

Name:

Lecil E. Cole

 

 

Title:

Chief Executive Officer and

 

 

 

President

 

 

 

 

 

IMPERMANENCE LLC

 

 

 

 

 

By:

/s/ Michael R. Lippold

 

 

Name:

Michael R. Lippold

 

 

Title:

Managing Member

 

 

 

 

 

 

 

Peter S. Hajas, Individually

 

 

 

 

 

/s/ Michael R. Lippold,

 

Michael R. Lippold, Individually

 

 

 

 

 

COMPANY

 

 

 

FRESHREALM, LLC

 

 

 

 

 

By:

/s/ Michael R. Lippold

 

 

Name:

Michael R. Lippold

 

 

Title:

Chief Executive Officer

 

 

 



50

--------------------------------------------------------------------------------

 



Schedule A

 

Schedule of Members as of April 18th, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Profit

 

 

Member

Units

Interests

Total

Unit %

Michael R. Lippold


130,285

 


130,285

5.97%

Nicole Lippold


5,930

 


5,930

0.27%

Calavo Growers, Inc.


1,004,483

 


1,004,483

46.00%

Caito Foods Service, Inc.


10,960

 


10,960

0.50%

Salvatore A. Pipitone, Jr.


10,960

 


10,960

0.50%

Teresa J. Spada


2,965

 


2,965

0.14%

Ernest Spada, Jr


2,966

 


2,966

0.14%

Charisse M. Spada


2,966

 


2,966

0.14%

Peter Hajas


79,442

 


79,442

3.64%

Lori Hajas


13,040

 


13,040

0.60%

Robert Philipps


34,955

 


34,955

1.60%

Elaine Philipps


1,482

 


1,482

0.07%

William Farrell III


34,955

 


34,955

1.60%

Sheldon Scott Hoyt


21,481

 


21,481

0.98%

David Ominsky


6,355

 


6,355

0.29%

John Grogg


1,589

 


1,589

0.07%

Ondrej Nebesky


3,178

 


3,178

0.15%

Leif Cederblom


2,927

 


2,927

0.13%

Lenny Mann


1,376

 


1,376

0.06%

Impermanence, LLC


500,803

 


500,803

22.93%

Jody Skenderian

 


432

432

0.02%

Greg LaPoint

 


5,224

5,224

0.24%

Brian Wallin

 


2,224

2,224

0.10%

Heather Shaffer

 


1,211

1,211

0.06%

Brandon Tuminaro

 


1,335

1,335

0.06%

Hannah Garrett

 


445

445

0.02%

Andrew Engebretson

 


8,342

8,342

0.38%

Ersun Warncke

 


1,054

1,054

0.05%

Dorice Kohanim

 


309

309

0.01%

Jennifer A. Mojo

 


5,794

5,794

0.27%

Elaine K. Salvatore


711

1,000

1,711

0.08%

Kenneth & Susan Catchot Family 2005 Revocable

 

 

 

 

Trust


121,266

 


121,266

5.55%

Marc L. Brown


1,100

 


1,100

0.05%

Michael A. DiGregorio


2,904

 


2,904

0.13%

Barnes 2000 Family Trust


6,570

 


6,570

0.30%

Jim Gibson


9,805

 


9,805

0.45%

Jim Catchot


7,110

 


7,110

0.33%

Stuart Heath


9,784

 


9,784

0.45%

Gerard T. Ortner, Jr. Trust


3,285

 


3,285

0.15%

 







--------------------------------------------------------------------------------

 



 

Orora North America


99,597

 


99,597

4.56%

Ryan Gilbertson


7,110

 


7,110

0.33%

Rick Randall


100

 


100

0.00%

John D. Hurd


569

 


569

0.03%

L Maddalena (F&S)


711

 


711

0.03%

PEO, LLC (P Hajas)


10,001

 


10,001

0.46%

Kenneth Catchot (individual)


2,710

 


2,710

0.12%

Total


2,156,431

27,370

2,183,801

100.00%

 

 

 



2

--------------------------------------------------------------------------------

 



 

Exhibit A

 

Profits Interest Grant Agreement

 

THE PROFITS INTEREST ISSUED HEREUNDER HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
PROFITS INTEREST MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN
OPINION OF COUNSEL FOR THE COMPANY THAT REGISTRATION IS NOT REQUIRED.

 

THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH, A “TRANSFER”) OF A PROFITS INTEREST ISSUED HEREUNDER IS RESTRICTED BY THE
DELAWARE LIMITED LIABILITY COMPANY ACT (THE “ACT”) AND THE TERMS OF THE
COMPANY’S OPERATING AGREEMENT (THE “OPERATING AGREEMENT”). THE COMPANY WILL NOT
REGISTER THE TRANSFER OF SUCH PROFITS INTEREST ON THE BOOKS OF THE COMPANY
UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE ACT AND THE
OPERATING AGREEMENT, AND SUCH TRANSFER WILL NOT BE VALID UNLESS AND UNTIL SO
REGISTERED.

 

THE EFFECTIVENESS OF THIS AGREEMENT AND THE OPTION CONTAINED HEREIN IS
CONDITIONED ON THE PARTICIPANT’S COMPLIANCE WITH THIS AGREEMENT.

 

CAPITALIZED TERMS NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS SET
FORTH IN THE “GLOSSARY OF TERMS” ATTACHED TO THE COMPANY’S OPERATING AGREEMENT,
WHICH IS HEREBY INCORPORATED BY THIS REFRENCE.

 

 

 



 

--------------------------------------------------------------------------------

 



 

PROFITS INTEREST GRANT AGREEMENT

 

THIS PROFITS INTEREST GRANT AGREEMENT (this “Agreement”) is made and entered
into as of                                             , 20      by and between
FRESHREALM, LLC, a Delaware limited liability company (the “Company”) and the
individual executing this Agreement as the “Participant,” with reference to the
following:

 

A.               The Members of the Company have adopted that certain Operating
Agreement of the Company (the “Operating Agreement”) under which the Company may
grant Profits Interest Units (“Units”) of the Company to certain personnel of
the Company such as Participant. Unless otherwise indicated, all capitalized
terms used in this Agreement have the meanings set forth in the Operating
Agreement.

 

B.               Pursuant to the Operating Agreement, the Board has authorized
the award of Units to Participant.

 

C.               Participant has been furnished, and has had the opportunity to
review, a copy of the Operating Agreement.

 

D.               The Company and Participant wish to enter into this Agreement
in order to provide for the terms and conditions of the foregoing grant of Units
as well restrictions on transfer and other terms and conditions applicable to
Units of the Company acquired pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.               Grant of Profits Interest.

 

(a)        The Company hereby grants to the Participant
                            (        ) Profits Interest Units of the Company
(the “Profits Interest Grant”) at the Purchase Price listed in Section 2 below
(if any) and subject to the vesting schedule in Section 3 below. The Profits
Interest Grant constitutes a “profits interest” within the meaning of Treasury
Regulation § 1.721- 1(b)(1) and Revenue Procedures 93-27 and 2001-43.

 

(b)        Participant recognizes that the Profits Interest Grant entitles the
Participant to share in the future appreciation in value of the Company (not
including debt financing, refinancing, or additional capital contributions to
the Company by other Members) as of the Grant Date. Under the terms of the
Company’s Operating Agreement, the holders of other membership interests in the
Company existing prior to the Grant Date are entitled to the distribution, prior
to any distribution to Participant, of an amount as determined by the Company in
its sole discretion (the “Floor Value” as indicated below), which shall not be
less than the fair market value of the Company as of the Grant Date.
Accordingly, the Profits Interest Units have no value on the Grant Date.

 





2

--------------------------------------------------------------------------------

 



 

(c)         The Floor Value for purposes of this Profits Interest Grant is
hereby established to be Fifty Million Dollars ($50,000,000).

 

2.               No Purchase Price. There is no purchase price for the Profits
Interest Units awarded pursuant to this Profits Interest Grant.

 

3.               Vesting. The Profits Interest Units granted hereunder shall
vest one thirty-sixth (1/36) per month beginning from [ENTER DATE]. Participant
shall, in respect of vested Profits Interest Units and not non-vested Profits
Interest Units, have only those rights and privileges as provided in the
Operating Agreement.

 

4.               Forfeiture of Non-Vested Profits Interest Units upon
Termination for Any Reason. If Participant’s continuous service with the Company
is terminated for any reason (including, without limitation, the Participant’s
death, Disability, voluntary resignation or termination by the Company with or
without Cause), then any and all non-vested Profits Interest Units shall be
forfeited by Participant automatically, without further action by any person.

 

5.               Company Option to Repurchase Vested Units. If Participant’s
continuous service with the Company is terminated for any reason other than
Participant’s death or Disability (including, without limitation, the
Participant’s voluntary resignation or termination by the Company with or
without Cause), then the Company shall have the option, for a period of one
hundred eighty (180) days following the date of termination, to provide written
notice of its election to purchase all or a portion of Participant’s Profits
Interest Units vested as of the date of termination. The purchase price of the
vested Profits Interest Units acquired by the Company in accordance with this
Section 5 shall be equal to the Participant’s capital account balance on the
date the Company provides written notice to Participant of its election to
repurchase such vested Profits Interest Units. Closing for any acquisition by
the Company pursuant to this Section 5 shall take place within thirty (30) days
after the date the Company gives Participant written notice of its intent to
acquire the vest Profits Interest Units.

 

6.               Joinder. As a condition of receiving this Profits Interest
Grant, Participant shall execute a joinder to the Operating Agreement of the
Company in the form attached as Exhibit “A.” Participant understands that the
rights granted to participant under the Operating Agreement are complex in
nature, and have certain legal, tax and financial consequences to Participant.
Participant has been advised by the Company to consult, and Participant has
consulted to the extent Participant desired to do so, Participant’s own legal,
tax and financial advisors with respect to these consequences. Participant
understands, acknowledges and agrees that, upon execution of this Agreement and
the joinder to the Operating Agreement, Participant shall, without further
action or deed, thereupon be bound by the Operating Agreement, as it may
thereafter be restated or amended, as though a direct signatory thereto.

 

7.               Certification. The Participant acknowledges that the Profits
Interest Units shall be uncertificated. The applicable Operating Agreement and
this Agreement shall evidence the Participant’s Profits Interest Units.

 

8.               Interest for Services; Safe Harbor Election. The Company and
Participant each acknowledge that the Internal Revenue Service (“IRS”) issued
Internal Revenue Notice

 





3

--------------------------------------------------------------------------------

 



 

2005-43, I.R.B. 2005-24 (June 13, 2005), proposing to create a safe harbor
election for the issuance of “profits interests” to service providers of
partnerships and limited liability companies (“Notice 2005-43”) (the safe harbor
election referred to herein as the “Safe Harbor Election”). The IRS has not yet
finalized the Safe Harbor Election. At any time after final guidance has  been
issued from the IRS and/or the Department of Treasury, and upon the request of
Participant or the Company, the Company (i) shall cause an amendment to this
Agreement to be executed modifying any provisions necessary for the Company to
qualify for the Safe Harbor Election, and (ii) shall execute and file any other
necessary forms or documents and take all other actions reasonably necessary to
cause the Company and Participant to qualify for the Safe Harbor Election;
provided, however, such Safe Harbor Election must be available to the Company
and Participant under the terms of the final guidance. Participant agrees to
execute any documents necessary to make this Safe Harbor Election effective.

 

9.               Section 83(b) Election. The Participant understands that under
Section 83 of the Internal Revenue Code of 1986, as amended, the excess of the
fair market value of the Profits Interest Units on the date any forfeiture
restrictions applicable to the Profits Interests Units lapse over the purchase
price paid (if any) for the Profits Interest Units may be reportable as ordinary
income at that time, and, to the extent that the Participant desires to file an
election under Section 83(b) in the form attached as Exhibit “B,” the
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s, to file a timely election under Section 83(b), even if the
Participant asks the Company or its representatives to make such filing on his
behalf.

 

10.             Participant’s Representations, Warranties and Acknowledgments.

 

(a)        Exemption to Registration. The Participant is receiving the Profits
Interest Units under this Agreement based upon an exemption from registration
under the Securities Act of 1933 (the “Securities Act”) under Securities and
Exchange Commission Rule 701 promulgated under the Securities Act, and a
comparable exemption from qualification under applicable state securities laws,
as each may be amended from time to time.

 

(b)        HIGH-RISK INVESTMENT. THE PARTICIPANT UNDERSTANDS AND ACKNOWLEDGES
THAT THE ACQUISITION OF THE PROFITS INTEREST UNITS INVOLVES A HIGH DEGREE OF
RISK, INCLUDING THE RISK THAT HE COULD LOSE ALL OR PART OF HIS INVESTMENT. THE
PARTICIPANT SHOULD NOT ACQUIRE THE PROFITS INTEREST UNITS IF HE MIGHT HAVE NEED
FOR THE FUNDS THAT WOULD OTHERWISE BE RECEIVED BY THE PARTICIPANT IN RESPECT OF
THE SERVICES PERFORMED, AND SERVICES THAT WILL BE PERFORMED IN THE FUTURE, FOR
THE COMPANY.

 

(c)         No Registration. The Participant acknowledges and understands that
the Profits Interest Units have not been registered under the Securities Act, or
the securities laws of any state, in each case pursuant to exemptions therefrom.

 

(d)        Illiquid Investment.  The Participant acknowledges and understands
that a Profits Interest Unit is an illiquid investment, which means that the
Participant must bear the economic risk of the investment for an indefinite
period of time because:

 





4

--------------------------------------------------------------------------------

 



 

(i)         there is no market for the Profits Interest Units and none is
expected ever to develop,

 

(ii)        the transfer of the Profits Interest Units is subject to significant
restrictions under applicable securities laws and the applicable Operating
Agreement, and

 

(iii)       in addition to the transfer restrictions set forth in the applicable
Operating Agreement, the Profits Interest may not be sold, transferred or
otherwise disposed of in the absence of registration under the Securities Act
and all applicable state securities laws or an opinion of counsel satisfactory
to the Company that no such registrations are required.

 

(e)         No Obligation to Register Profits Interest. The Participant
understands that the Company is under no obligation to register the Profits
Interest Units under the Securities Act or under any state securities law.

 

(f)         Investment Intent. The Participant is acquiring the Profits Interest
Units for the Participant’s own account for investment only, and not with a view
towards distribution or resale.

 

(g)        No Distribution. The Participant represents that he has not offered
or  sold any of the Profits Interest Units for which the Participant is hereby
receiving to any other person and has no present intention of dividing such
Profits Interest with others or reselling or otherwise disposing of any portion
of such Profits Interest Units.

 

(h)        No Regulatory Review. The terms of this Agreement and the Operating
Agreement have not been submitted to or reviewed by any securities regulatory
agency or any governmental agency.

 

(i)         Financial Ability. The Participant represents that his/her financial
commitment to all investments (including his proposed investment in the Profits
Interest Units) is reasonable in relationship to his net worth.

 

(j)         U.S. Person. The Participant is a “United States Person” for
purposes of the United States Internal Revenue Code. The address set forth below
is the true and correct residence of the Participant and the Participant has no
present intention of moving his residence to any other state or jurisdiction.

 

(k)        Access to Information. The Participant hereby acknowledges receipt of
all information and materials the Participant deems necessary or desirable to
evaluate an investment in the Profits Interest Units and hereby acknowledges
that the Participant has fully reviewed and fully understands all such
information and materials. In addition to and not in limitation of the
foregoing, the Participant hereby acknowledges that the Participant has had
ample opportunity to discuss with management of the Company (i) the Transaction
Documents, (ii) the terms of the Participant’s investment in the Profits
Interest Units, (iii) the cancellation of prior Profits Interests Units, if any,
and (iv) any other matters the Participant has deemed to be relevant or
appropriate.

 





5

--------------------------------------------------------------------------------

 



 

(l)        Fundamental Representations. The Participant represents and warrants
as follows:

 

(i)         Participant has full power and authority to execute this Agreement
and to consummate the transactions contemplated hereby.

 

(ii)              Participant has duly executed and delivered this Agreement and
(assuming due authorization, execution and delivery by Company) this Agreement
constitutes his/her legal, valid and binding obligation, enforceable against
him/her in accordance with its terms.

 

(iii)             The execution and delivery of this Agreement does not, and the
performance of this Agreement by Participant will not, result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or result
in the creation of a lien on, any of the properties or assets of the Participant
pursuant to any contract to which the Participant is a party or by which the
Participant or any of his properties is bound.

 

(m)       Dilution. The Participant acknowledges that the Profits Interest Units
may be diluted by (i) investments in the Company, (ii) additional grants of
Profits Interest Units to other service providers of the Company, and (iii)
other events involving changes in ownership or capitalization of the Company.

 

11.             Company’s Fundamental Representations and Warranties.  The
Company represents and warrants as follows to the Participant:

 

(a)        The Company is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized;

 

(b)        The Profits Interest has been duly authorized and validly issued;

 

(c)         The execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary limited liability company action;

 

(d)        The Company has duly executed and delivered this Agreement and
(assuming due authorization, execution and delivery by the Participant) this
Agreement constitutes its legal, valid and binding obligation, enforceable
against the Company in accordance with its terms; and

 

(e)         The execution and delivery of this Agreement does not, and the
performance of this Agreement by the Company will not, (i) conflict with or
violate the organizational documents of the Company, or (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or require payment
under, or result in the creation of a lien on, any of the properties or assets
of the Company

 





6

--------------------------------------------------------------------------------

 



 

pursuant to any contract to which the Company is a party or by which the Company
or any of its properties is bound.

 

12.              Code Section 409A. It is the express intent that the Profits
Interest Grant awarded hereunder either (a) shall not constitute “deferred
compensation” under section 409A of the Code or (b) if it does constitute
“deferred compensation” under section 409A of the Code, shall be awarded in such
manner as will not result in imposition of additional tax on the Company or a
Participant under section 409A of the Code.

 

13.              Miscellaneous.

 

(a)        Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the respective other party, and any such assignment
without such prior written consent shall be null and void.

 

(b)        Termination. This Agreement shall automatically terminate if, at
any  time prior to its execution, the applicable Operating Agreement shall have
been terminated, and upon such termination this Agreement shall immediately
become void and there shall be no liability or obligation on the part of the
Company or the Participant under this Agreement; provided however, that any such
termination of this Agreement shall not relieve any party from liability for any
willful breach of this Agreement which resulted in the termination of this
Agreement pursuant to this Section.

 

(c)         Exemption. THE PROFITS INTEREST IS BEING OFFERED PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. THE SECURITIES AND
EXCHANGE COMMISSION DOES NOT PASS UPON THE MERITS OF THE PROFITS INTEREST NOR
DOES IT PASS UPON THE ACCURACY OR COMPLETENESS OF ANY OFFERING MATERIALS OR
SELLING LITERATURE, INCLUDING THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.

 

(d)        Complete Agreement. This Agreement, and any appendices, schedules,
exhibits or documents referred to herein or executed contemporaneously herewith,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersede all prior written, and all prior and
contemporaneous oral, agreements, representations, warranties, statements,
promises and understandings with respect to the subject matter hereof, whether
express or implied. All schedules, appendices and exhibits attached hereto are
hereby incorporated in and made a part of this Agreement as if fully set forth
herein.

 

(e)         No Trust or Contract of Employment. It is expressly understood by
the parties hereto that this Agreement and the Operating Agreement relate
exclusively to additional compensation for Participant’s services, and are not
intended to be an employment contract. Nothing contained in this Agreement or
the Operating Agreement, and no action taken pursuant to their provisions by
either party hereto, shall (i) create or be deemed to create (a) a trust of any
kind, or a fiduciary relationship between the Company or Subsidiary thereof and
Participant; or

 





7

--------------------------------------------------------------------------------

 



 

(b) a contract of employment for any term of years, or a right of Participant to
continue in the employ of the Company or Subsidiary thereof in any capacity, or
(ii) affect or be deemed to affect in any way with the right of the Company or
Subsidiary thereof to terminate Participant’s services for any reason or for no
reason, with or without cause.

 

(f)            Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and Participant and
Participant’s successors, assigns, heirs, executors, administrators and
beneficiaries. Nothing contained herein shall be deemed to modify or waive in
any manner whatsoever such prohibitions on transfer or assignment of
Participant’s rights hereunder as are contained elsewhere in this Agreement.

 

(g)           Amendment. This Agreement may not be amended, altered, modified or
terminated except by a written instrument signed by the parties hereto, or their
respective successors or assigns.

 

(h)           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, regardless of the choice of law provisions of Delaware or any
other jurisdiction and regardless of where the parties hereto may now or
hereafter be formed, do business, or reside.

 

(i)            Interpretation. The headings in this Agreement are inserted only
as a matter of convenience, and in no way define, limit, or interpret the scope
of this Agreement or of any particular section hereof. Any example used in this
Agreement is strictly for illustrative purposes and, in the event of a conflict
between such example and any provision of this Agreement, such provision shall
govern.

 

(j)            Waivers Strictly Construed. With regard to any power, remedy or
right provided herein or otherwise available to any party hereunder, no waiver
or extension of time shall be effective unless expressly contained in a writing
signed by the waiving party, and no alteration, modification or impairment shall
be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or by any other indulgence.

 

(k)           Severability. The validity, legality or enforceability of the
remainder of this Agreement shall not be affected even if one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect.

 

(l)            Counterparts; Facsimile or Electronic Signatures. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any signed copy of this Agreement or of any other document or
agreement referred to herein, or copy or counterpart thereof, delivered by
facsimile transmission or by e-mail in portable document format (PDF), JPEG or
similar formats shall for all purposes be treated as if it were delivered
containing an original manual signature of the whose signature appears in the
facsimile or e-mail, and shall be binding upon such party in the same manner as
though an originally signed copy had been delivered.

 





8

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

 

“Company”

“Participant”

 

 

FRESHREALM, LLC,

 

a Delaware limited liability company

 

 

[NAME]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

#  #  #

9

--------------------------------------------------------------------------------